Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of May 13, 2011 (this “Amendment”), to the Credit
Agreement, dated as of June 1, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dave & Buster’s
Holdings, Inc., Dave & Buster’s, Inc. (the “US Borrower”), 6131646 Canada Inc.
(the “Canadian Borrower”, and together with the US Borrower, the “Borrowers”),
the several lenders from time to time parties thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the other agents parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;

WHEREAS, the Borrowers have requested (i) that the Lenders effect certain
modifications to the Credit Agreement as described herein and (ii) that the
outstanding Term Loans be replaced with a new term facility (the “Amended Term
Loan Facility”) by obtaining New Term Loan Commitments (as defined in Section 3
of this Amendment) and having existing Term Loans be continued as provided
herein;

WHEREAS, the loans under the Amended Term Loan Facility (the “New Term Loans”)
will replace and refinance the currently outstanding Term Loans and are
collectively intended to be Replacement Term Loans, as contemplated in the third
paragraph of Section 10.1 of the Credit Agreement;

WHEREAS, except as otherwise provided herein, the New Term Loans will have the
same terms as the Term Loans currently outstanding under the Credit Agreement;

WHEREAS, each existing Term Lender that executes and delivers a signature page
to this Amendment (a “Lender Addendum”) and in connection therewith agrees to
continue all (or, at the Lead Arranger’s (as hereinafter defined) election,
part) of its outstanding Term Loans as New Term Loans (such continued Term
Loans, the “Continued Term Loans”, and such Lenders, collectively, the
“Continuing Term Lenders”) will thereby (i) agree to the terms of this Amendment
and (ii) agree to continue all (or, at the Lead Arranger’s election, part) of
its existing Term Loans (such existing Term Loans, the “Existing Term Loans”,
and the Lenders of such Existing Term Loans, collectively, the “Existing Term
Lenders”) outstanding on the First Amendment Effective Date (as defined below)
as New Term Loans in a principal amount equal to the aggregate principal amount
of such Existing Term Loans so continued;

WHEREAS, Existing Term Lenders that do not become Continuing Term Lenders as
contemplated by the preceding recital shall not (unless the Lead Arranger
otherwise consents) otherwise be permitted to become an Additional Term Lender
(as defined below);

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum and agrees in connection therewith to make New Term Loans
(collectively, the “Additional Term Lenders”) will thereby (i) agree to the
terms of this Amendment and (ii) commit to make New Term Loans to the US
Borrower on the First Amendment Effective Date (the “Additional Term Loans”) in
such amount (not in excess of any such commitment) as is determined by the
Administrative Agent and notified to such Additional Term Lender;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Additional Term Loans will be used by the US
Borrower to repay in full the outstanding principal amount of the Existing Term
Loans that are not continued as New Term Loans by Continuing Term Lenders;

WHEREAS, each Revolving Lender that executes and delivers a Lender Addendum
solely in its capacity as a Revolving Lender will thereby agree to the terms of
this Amendment but will not thereby agree to have made any commitment to make
New Term Loans;

WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to continue their
Existing Term Loans as New Term Loans and/or to make New Term Loans, as the case
may be, subject to the terms and conditions set forth in this Amendment; and

WHEREAS, the Required Lenders and the Administrative Agent are willing to agree
to this Amendment on the terms set forth herein;

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendment and Restatement. Effective as of the First Amendment
Effective Date, the Credit Agreement shall be amended to read in its entirety as
set forth in Exhibit A hereto.

SECTION 3. New Term Loans.

(a) Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or, at the Lead Arranger’s election, part)
of its Existing Term Loans as a New Term Loan on the date requested by the US
Borrower to be the First Amendment Effective Date (which date shall not be later
than May 13, 2011) in a principal amount up to the amount of such Continuing
Term Lender’s New Term Loan Commitment (as defined below) and (ii) each
Additional Term Lender agrees to make a New Term Loan on such date to the US
Borrower in a principal amount equal to such Additional Term Lender’s New Term
Loan Commitment. For purposes hereof, a Person may become a party to the Credit
Agreement as amended hereby and a New Term Lender as of the First Amendment
Effective Date by executing and delivering to the Administrative Agent, on or
prior to the First Amendment Effective Date, a Lender Addendum in its capacity
as a New Term Lender. The US Borrower shall give notice to the Administrative
Agent of the proposed First Amendment Effective Date not later than one Business
Day prior thereto, and the Administrative Agent shall notify each Term Lender
and each Additional Term Lender thereof. For the avoidance of doubt, the
Existing Term Loans of a Continuing Term Lender must be continued in whole and
may not be continued in part unless approved by J.P. Morgan Securities LLC (the
“Lead Arranger”).

(b) Each Additional Term Lender will make its New Term Loan on the First
Amendment Effective Date by making available to the Administrative Agent, in the
manner contemplated by Section 2.2 of the Credit Agreement, an amount equal to
its New Term Loan Commitment. Each Existing Term Loan continued by a Continuing
Term Lender as a New Term Loan as contemplated herein is referred to herein as a
“Continued Term Loan”. The “New Term Loan Commitment” (i) of any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth

 

2



--------------------------------------------------------------------------------

in the Register as of the First Amendment Effective Date or, if less, as
allocated to it by the Administrative Agent and notified to it on or prior to
the First Amendment Effective Date, which shall be continued as an equal amount
of New Term Loans, and (ii) of any Additional Term Lender will be such amount
(not exceeding any commitment offered by such Additional Term Lender) allocated
to it by the Administrative Agent and notified to it on or prior to the First
Amendment Effective Date. The commitments of the Additional Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several and no such
Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New Term Loan. The New Term Loans may from time to
time be ABR Loans or Eurodollar Loans, as determined by the US Borrower and
notified to the Administrative Agent as contemplated by Sections 2.2 and 2.12.
Upon continuation, the Continued Term Loans shall be ABR Loans or Eurodollar
Loans with Interest Periods as determined by the US Borrower, and the Lenders
having Existing Term Loans that are prepaid or continued in connection with the
making of the New Term Loans shall be entitled to the benefits of Section 2.20
of the Credit Agreement with respect thereto.

(c) The obligation of each New Term Lender to make or acquire by continuation
New Term Loans on the First Amendment Effective Date is subject to the
satisfaction of the conditions set forth in Section 4 of this Amendment.

(d) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “Term Loans” shall be deemed a reference to the New Term
Loans contemplated hereby, except as the context may otherwise require.
Notwithstanding the foregoing, the provisions of the Credit Agreement with
respect to indemnification, reimbursement of costs and expenses, increased costs
and break funding payments shall continue in full force and effect with respect
to, and for the benefit of, each Existing Term Loan Lender in respect of such
Lender’s Existing Term Loans.

(e) The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of New Term Loans in the same amount.

(f) For the avoidance of doubt, the Lenders hereby acknowledge and agree that,
at the sole option of the Lead Arranger, any Lender with Existing Term Loans
which are replaced as contemplated hereby shall, automatically upon receipt of
the amount necessary to purchase such Lender’s Existing Term Loans so replaced,
at par, and pay all accrued interest thereon, be deemed to have assigned such
Loans pursuant to a form of Assignment and Assumption and, accordingly, no other
action by the Lenders, the Administrative Agent or the Loan Parties shall be
required in connection therewith. The Lenders hereby agree to waive the notice
requirements of Section 2.10 of the Credit Agreement in connection with the
prepayment or replacement of Existing Term Loans contemplated hereby.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
(the “First Amendment Effective Date”) on which the following conditions have
been satisfied:

(a) The Administrative Agent (or its counsel) shall have received (i) duly
executed and completed counterparts hereof (in the form provided and specified
by the Administrative Agent) that, when taken together, bear the signatures of
Holdings and the Borrowers and (ii) Lender Addenda, executed and delivered by
the Required Lenders, the Continuing Term Lenders and the Additional Term
Lenders.

(b) The Administrative Agent shall have received all fees required to be paid on
or before the First Amendment Effective Date.

 

3



--------------------------------------------------------------------------------

(c) To the extent invoiced, the Administrative Agent shall have received payment
or reimbursement of its reasonable out-of-pocket expenses in connection with
this Amendment and any other out-of-pocket expenses of the Administrative Agent
required to be paid or reimbursed pursuant to the Credit Agreement, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

(d) No Default or Event of Default shall have occurred and be continuing under
the Credit Agreement.

(e) All representations and warranties set forth in Section 4 of the Credit
Agreement shall be true and correct in all material respects, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

(f) The Borrowers and the other Loan Parties shall have executed an instrument
of acknowledgement and confirmation reasonably satisfactory to the
Administrative Agent with respect to the guarantees, security interests and
liens created under the Security Documents.

Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the First Amendment
Effective Date. Accordingly, any Lender Addendum submitted by or on behalf of an
Additional Term Lender other than such fronting lender will be deemed
ineffective unless accepted by the Lead Arranger in its sole discretion.

SECTION 5. Representations and Warranties. Each of Holdings, the US Borrower and
the Canadian Borrower represents and warrants to each of the Lenders and the
Administrative Agent that as of the First Amendment Effective Date:

5.1. This Amendment has been duly authorized, executed and delivered by it and
this Amendment and the Credit Agreement, as amended hereby, constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.2. Each of the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects on and as of the
First Amendment Effective Date with the same effect as though made on and as of
the First Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 6. Effect of Amendment.

6.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and affect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment,

 

4



--------------------------------------------------------------------------------

modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

6.2. On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.2. Costs and Expenses. The Borrowers agree to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

7.3. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

7.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

DAVE & BUSTER’S HOLDINGS, INC. By:  

/s/ Stephen M. King

  Stephen M. King   Chief Executive Officer DAVE & BUSTER’S, INC. By:  

/s/ Stephen M. King

  Stephen M. King   Chief Executive Officer 6131646 CANADA INC. By:  

/s/ Stephen M. King

  Stephen M. King   President JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

/s/ Barry Bergman

  Barry Bergman   Managing Director

Signature Page to Amendment and Restatement



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

FIRST AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF JUNE 1, 2010

Consenting Lender Signature Page

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment (the “Amendment”) of the Credit Agreement dated
as of June 1, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dave & Buster’s Holdings, Inc., Dave &
Buster’s, Inc. (the “US Borrower”), 6131646 Canada Inc. (the “Canadian
Borrower”, and together with the US Borrower, the “Borrowers”), the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned institution agrees (A) to the
terms of the Amendment and the Credit Agreement as amended thereby and (B) to
the extent specified below, on the terms and subject to the conditions set forth
in the Amendment and the Credit Agreement as amended thereby, to continue its
Existing Term Loans as New Term Loans on the First Amendment Effective Date in
the amount of its New Term Loan Commitment.

 

Name of

Institution:

     

 

 

Executing as a [Continuing] Term Lender:               By:                     
          Name:                 Title:             For any institution requiring
a second signature line:               By:                                Name:
                Title:          

[ ] CHECK HERE IF LENDER ELECTS TO CONTINUE ITS EXISTING TERM LOANS AS NEW TERM
LOANS PURSUANT TO A CASHLESS ROLL IN AN AMOUNT AS SET FORTH IN THE REGISTER AS
OF THE FIRST AMENDMENT EFFECTIVE DATE (OR A LESSER AMOUNT AS DETERMINED BY THE
ADMINISTRATIVE AGENT)

 

2



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

FIRST AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF JUNE 1, 2010

New Lender Signature Page

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment (the “Amendment”) of the Credit Agreement dated
as of June 1, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dave & Buster’s Holdings, Inc., Dave &
Buster’s, Inc. (the “US Borrower”), 6131646 Canada Inc. (the “Canadian
Borrower”, and together with the US Borrower, the “Borrowers”), the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.

By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to make and fund New
Term Loans on the First Amendment Effective Date in the amount of such
Additional Term Lender’s New Term Loan Commitment.

 

Name of

Institution:

     

 

 

Executing as an Additional Term Lender:

                      By:                                         Name:        
            Title:                  

For any institution requiring a second signature line:

                  By:                                         Name:            
          Title:                  

 

3



--------------------------------------------------------------------------------

LENDER ADDENDUM TO THE

FIRST AMENDMENT OF THE

CREDIT AGREEMENT

DATED AS OF JUNE 1, 2010

Revolving Lender Signature Page

This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Amendment (the “Amendment”) of the Credit Agreement dated
as of June 1, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dave & Buster’s Holdings, Inc., Dave &
Buster’s, Inc. (the “US Borrower”), 6131646 Canada Inc. (the “Canadian
Borrower”, and together with the US Borrower, the “Borrowers”), the several
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
the other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.

By executing this Lender Addendum, the undersigned Revolving Lender agrees to
the terms of the Amendment and the Credit Agreement as amended thereby.

 

Name of

Institution:

     

 

 

Executing as a Revolving Lender:                   By:                          
      Name:                 Title:                 For any institution requiring
a second signature line:             By:                                 Name:  
              Title:                  

Signature Page to Amendment and Restatement

 



--------------------------------------------------------------------------------

EXHIBIT A

[Credit Agreement]

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

$200,000,000

CREDIT AGREEMENT

among

GAMES INTERMEDIATE MERGER CORP. (to be merged with and into

DAVE & BUSTER’S HOLDINGS, INC., with DAVE & BUSTER’S HOLDINGS, INC.

as the surviving entity),

GAMES MERGER CORP. (to be merged with and into DAVE & BUSTER’S, INC., with
DAVE &

BUSTER’S, INC. as the surviving entity),

as Borrower,

6131646 CANADA INC.,

as Canadian Borrower,

The Several Lenders from Time to Time Parties Hereto,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

JPMORGAN CHASE BANK, N.A. AND JEFFERIES FINANCE LLC,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of June 1, 2010

 

 

 

 

J.P. MORGAN SECURITIES LLC and JEFFERIES FINANCE LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

Section 1.

  DEFINITIONS      1         Defined Terms      1         Other Definitional
Provisions      29   

Section 2.

  AMOUNT AND TERMS OF COMMITMENTS      30         Term Commitments      30     
   Procedure for Term Loan Borrowing      30         Repayment of Term Loans   
  30         Revolving Commitments      31         Procedure for Revolving Loan
Borrowing; Currency Fluctuation Matters      32         Swingline Commitment   
  34         Procedure for Swingline Borrowing; Refunding of Swingline Loans   
  34         Commitment Fees, etc.      36         Termination or Reduction of
Revolving Commitments      36         Optional Prepayments      36        
Mandatory Prepayments      37         Conversion and Continuation Options     
38         Limitations on Eurodollar Tranches and CCOF Tranches      39        
Interest Rates and Payment Dates      39         Computation of Interest and
Fees      40         Inability to Determine Interest Rate      40         Pro
Rata Treatment and Payments      41         Requirements of Law      42        
Taxes      44         Indemnity      46         Change of Lending Office      47
        Replacement of Lenders      47         Defaulting Lenders      48     
   Incremental Facilities      49   

Section 3.

  LETTERS OF CREDIT      51         L/C Commitment      51         Procedure for
Issuance of Letter of Credit      51         Fees and Other Charges      51     
   L/C Participations      51         Reimbursement Obligation of the Borrower
     52         Obligations Absolute      53   



--------------------------------------------------------------------------------

     Letter of Credit Payments      53         Applications      53        
Existing Letters of Credit      53   

Section 4.

  REPRESENTATIONS AND WARRANTIES      53         Financial Condition      53   
     No Change      54         Existence; Compliance with Law      54        
Power; Authorization; Enforceable Obligations      54         No Legal Bar     
55         Litigation      55         No Default      55         Ownership of
Property; Liens      55         Intellectual Property      55         Taxes     
55         Federal Regulations      56         Labor Matters      56        
ERISA      56         Investment Company Act; Other Regulations      56        
Subsidiaries      56         Use of Proceeds      56         Environmental
Matters      56         Accuracy of Information, etc      57         Security
Documents      58         Solvency      58         Certain Documents      59   
     Franchise Agreements      59         Anti-Terrorism      59   

Section 5.

  CONDITIONS PRECEDENT      59         Conditions to Initial Extension of Credit
     59         Conditions to Each Extension of Credit      63   

Section 6.

  AFFIRMATIVE COVENANTS      63         Financial Statements      64        
Certificates; Other Information      64         Payment of Obligations      65
        Maintenance of Existence; Compliance      66         Maintenance of
Property; Insurance      66         Inspection of Property; Books and Records;
Discussions      66         Notices      66   

 

ii



--------------------------------------------------------------------------------

      Environmental Laws      67          Additional Collateral, etc.      67   
      Landlord Consents      68          Mortgages      68          Maintenance
of Ratings      69          Post-Closing Covenants      69   

Section 7.

   NEGATIVE COVENANTS      69          Financial Condition Covenants      69   
      Indebtedness      71          Liens      73          Fundamental Changes
     74          Disposition of Property      75          Restricted Payments   
  76          Capital Expenditures      76          Investments      76         
Optional Payments and Modifications of Certain Debt Instruments      77         
Transactions with Affiliates      79          Sales and Leasebacks      79      
   Swap Agreements      79          Changes in Fiscal Periods      80         
Negative Pledge Clauses      80          Clauses Restricting Subsidiary
Distributions      80          Lines of Business      80          Amendments to
Acquisition Documentation      80          Franchises      80   

Section 8.

   EVENTS OF DEFAULT      81          Events of Default      81          Right
to Cure      84   

Section 9.

   THE AGENTS      85          Appointment      85          Delegation of Duties
     85          Exculpatory Provisions      85          Reliance by
Administrative Agent      85          Notice of Default      86         
Non-Reliance on Agents and Other Lenders      86          Indemnification     
86          Agent in Its Individual Capacity      87          Successor
Administrative Agent      87   

 

iii



--------------------------------------------------------------------------------

     Documentation Agent and Co-Syndication Agents      87   

Section 10.

  MISCELLANEOUS      87         Amendments and Waivers      87         Notices
     89         No Waiver; Cumulative Remedies      90         Survival of
Representations and Warranties      90         Payment of Expenses and Taxes   
  91         Successors and Assigns; Participations and Assignments      91     
   Adjustments; Set-off      95         Counterparts      95        
Severability      95         Integration      95         GOVERNING LAW      95
        Submission To Jurisdiction; Waivers      96         Acknowledgements   
  96         Releases of Guarantees and Liens      96         Confidentiality   
  97         WAIVERS OF JURY TRIAL      97         Delivery of Addenda      97
  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

   Commitments

1.1B-1

   Owned Real Property

1.1B-2

   Unrestricted Leasehold Properties

1.1B-3

   Leasehold Consents

1.1C

   Canadian Revolving Lender/Canadian Commitments

1.1D

   Existing Letters of Credit

4.4

   Consents, Authorizations, Filings and Notices

4.6

   Litigation

4.9

   Intellectual Property

4.15

   Subsidiaries

4.17

   Environmental Matters

4.19(a)

   UCC Filing Jurisdictions

4.19(b)

   Mortgage Filing Jurisdictions

5.1

   Pro Forma Leverage Ratio

6.13

   Post-Closing Matters

7.2(d)

   Existing Indebtedness

7.3(f)

   Existing Liens

7.8(j)

   Existing Investments

7.10

   Transactions with Affiliates

EXHIBITS:

 

A

   Form of Guarantee and Collateral Agreement

B

   Form of Compliance Certificate

C

   Form of Closing Certificate

D

   Form of Mortgage

E

   Form of Assignment and Assumption

F

   Form of Legal Opinion of Weil, Gotshal & Manges LLP

G

   Form of U.S. Tax Compliance Certificate

H

   Form of Addendum

I

   Form of Incremental Facility Activation Notice

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of June 1, 2010, among GAMES
INTERMEDIATE MERGER CORP., a Delaware corporation (to be merged with and into
Dave & Buster’s Holdings, Inc., with Dave & Buster’s Holdings, Inc. as the
surviving entity) (“Holdings”), GAMES MERGER CORP., a Missouri corporation (to
be merged with and into Dave & Buster’s, Inc., with Dave & Buster’s, Inc. as the
surviving entity) (the “Borrower”), 6131646 CANADA INC., a Canadian corporation
(the “Canadian Borrower”), the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), GENERAL
ELECTRIC CAPITAL CORPORATION, as documentation agent (in such capacity, the
“Documentation Agent”), JPMORGAN CHASE BANK, N.A and JEFFERIES FINANCE LLC, as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%; provided,
that for purposes of determining the interest rate applicable to Term Loans, the
ABR shall not be less than 2.50%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquisition”: as defined in Section 5.1.

“Acquisition Documentation”: collectively, the Purchase Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

“Addendum”: an instrument, substantially in the form of Exhibit H, by which a
Lender becomes a party to this Agreement as of the Closing Date.

“Additional Revolving Loans”: as defined in Section 2.4A.

“Adjusted Debt”: at any date, the sum of (a) Consolidated Total Debt at such
date plus (b) an amount equal to (i) eight times (ii)(A) the Consolidated Lease
Expense for the four most recent fiscal quarters ending not less than 45 days
prior to the Closing Date less (B) any such Consolidated Lease Expense for the
period set out in (A) above with respect to any location made prior to the
opening of the Unit at such location.

“Adjusted EBITDAR”: for any period, the sum of (a) Consolidated EBITDA for such
period, subject to adjustments permitted by Regulation S-X and such other
adjustments as the Administrative Agent reasonably determines reflect the pro
forma financial condition of the Borrower and may be used in the offering
memorandum or prospectus for the Senior Notes, plus (b)(i) the Consolidated

 

1



--------------------------------------------------------------------------------

Lease Expense for the four most recent fiscal quarters ending not less than 45
days prior to the Closing Date less (ii) any such Consolidated Lease Expense for
the period set out in (i) above with respect to any location made prior to the
opening of the Unit at such location.

“Adjustment Date”: as defined in the definition of Pricing Grid.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors (it being understood that, with respect to the Canadian Revolving
Loans, the Administrative Agent shall be JPMorgan Chase Bank, N.A., Toronto
Branch).

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Syndication Agents, the
Documentation Agent and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans, (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding and
(iii) the amount of such Lender’s Canadian Revolving Commitment then in effect
or, if the Canadian Revolving Commitments have been terminated, the amount of
such Lender’s Canadian Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     ABR Loans    Eurodollar Loans

Revolving Loans, Additional Revolving Loans and Swingline Loans

   3.00%    4.00%

Term Loans

   3.00%    4.00%    Canadian Prime Rate Loans    Canadian Cost of Funds Loans

Canadian Revolving Loans

   3.00%    4.00%

 

2



--------------------------------------------------------------------------------

; provided, that on and after the first Adjustment Date occurring after the
completion of the first full fiscal quarter of the Borrower after the Closing
Date, the Applicable Margin with respect to the Loans (other than Term Loans)
will be determined pursuant to the Pricing Grid.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (g), (h) or (i) of Section 7.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Canadian Revolving Commitment”: as to any Canadian Revolving Lender
at any time, an amount equal to the excess, if any, of (a) such Canadian
Revolving Commitment then in effect over (b) such Lender’s Canadian Revolving
Extensions of Credit then outstanding.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower or the Canadian
Borrower as a date on which such Borrower or Canadian Borrower requests the
relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Calculation Date”: (a) the last calendar day of each month (or, if such day is
not a Canadian Business Day, the next succeeding Canadian Business Day) and
(b) at any time when a Default

 

3



--------------------------------------------------------------------------------

or Event of Default shall have occurred and be continuing, any other Canadian
Business Day which the Administrative Agent may determine in its sole discretion
to be a Calculation Date.

“Canadian Borrower”: as defined in the preamble hereto.

“Canadian Business Day”: a Business Day and a day other than a Saturday, Sunday
or other day on which commercial banks in Toronto, Ontario are authorized or
required by law to close.

“Canadian Cost of Funds Loan”: a Canadian Revolving Loan funded in Canadian
Dollars, bearing interest calculated by reference to the Canadian Cost of Funds
Rate.

“Canadian Cost of Funds Rate”: the fixed rate of interest determined by JPMorgan
Chase Bank, N.A., Toronto Branch at or about 10:00 a.m., New York City time, on
the first day of an Interest Period in respect of a Canadian Cost of Funds Loan
as being sufficient to compensate JPMorgan Chase Bank, N.A., Toronto Branch for
its cost of funds for funding a Canadian Cost of Funds Loan in an aggregate
amount equal to the Canadian Cost of Funds Loan and having a maturity comparable
to the Interest Period relating to said Canadian Costs of Funds Loan.

“Canadian Dollars” or “C$”: dollars designated as lawful currency of Canada.

“Canadian Prime Rate”: the higher of (a) the annual rate of interest announced
from time to time by JPMorgan Chase Bank, N.A., Toronto Branch at its head
office as its “prime rate” for C$ denominated commercial loans to borrowers in
Canada (it being understood that such rate is a reference rate and not
necessarily the lowest rate of interest charged by JPMorgan Chase Bank, N.A.,
Toronto Branch) and (b) the sum of (i) the CDOR Rate and (ii) 1% per annum.

“Canadian Prime Rate Loan”: a Canadian Revolving Loan funded in Canadian Dollars
that accrues interest calculated by reference to the Canadian Prime Rate.

“Canadian Revolving Commitment”: as to any Canadian Revolving Lender, the
obligation of such Lender, if any, to make Canadian Revolving Loans and
Additional Revolving Loans in an aggregate principal amount not to exceed the
amount set forth under the heading “Canadian Revolving Commitment” opposite such
Lender’s name on Schedule 1.1C or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Canadian
Revolving Commitments is $1,000,000.

“Canadian Revolving Extensions of Credit”: as to any Canadian Revolving Lender
at any time, an amount equal to the aggregate principal amount (USD Equivalent)
of all Canadian Revolving Loans and Additional Revolving Loans held by such
Lender then outstanding.

“Canadian Revolving Lender”: the Lender set forth on Schedule 1.1C and any other
Eligible Canadian Assignee who becomes an assignee of any rights and obligations
of a Canadian Revolving Lender pursuant to Section 10.6, acting in their role as
makers of Canadian Revolving Loans and Additional Revolving Loans, none of which
lenders shall be a non-resident of Canada for purposes of the Income Tax Act
(Canada), except as otherwise provided under the definition of Eligible Canadian
Assignee.

“Canadian Revolving Loans”: as defined in Section 2.4A.

 

4



--------------------------------------------------------------------------------

“Canadian Revolving Percentage”: as to any Canadian Revolving Lender at any
time, the percentage which such Lender’s Canadian Revolving Commitment then
constitutes of the Total Canadian Revolving Commitments or, at any time after
the Canadian Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Canadian
Revolving Loans and Additional Revolving Loans then outstanding constitutes of
the aggregate principal amount of the Canadian Revolving Loans and Additional
Revolving Loans then outstanding; provided that, in the case of Section 2.23
when a Defaulting Lender shall exist, any such Defaulting Lender’s Canadian
Revolving Commitment shall be disregarded in such calculations.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided that
capital expenditures shall not include any such expenditures that constitute
(a) Permitted Acquisitions or (b) Reinvestment Deferred Amounts, and provided,
further, that any Capital Expenditures shall be reduced by amounts received by
the Borrower or any of its Subsidiaries from any landlord or similar party in
such period in respect of contributions, as specified in the applicable lease
with such landlord or similar party, if and to the extent that the expenditures
in respect of which such contributions were made would otherwise be treated as
Capital Expenditures hereunder.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Card Programs”: (i) purchasing card programs offered by any Lender or any
affiliate of a Lender established to enable the Borrower or any Subsidiary to
purchase goods and supplies from vendors and (ii) any travel and entertainment
card program offered by any Lender or any Affiliate of any Lender established to
enable the Borrower or any Subsidiary to make payments for expenses incurred
related to travel and entertainment.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States

 

5



--------------------------------------------------------------------------------

government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CCOF Tranche”: the collective reference to Canadian Cost of Funds Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“CDOR Rate”: the annual rate of interest equal to the average 30 day rate
applicable to Canadian bankers’ acceptances appearing on the “Reuters Screen
CDOR Page” (as defined in the International Swaps and Derivatives Association,
Inc. 1991 ISDA definitions, as modified and amended from time to time) as of
10:00 a.m., New York City time, on such day, or if such day is not a Canadian
Business Day, then on the immediately preceding Canadian Business Day; provided
that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be calculated as the
arithmetic mean of the 30 day rates applicable to Canadian bankers’ acceptances
quoted by the Schedule I Reference Banks as of 10:00 a.m., New York City time,
on such day, or if such day is not a Canadian Business Day, then on the
immediately preceding Canadian Business Day.

“Change of Control”:

(a) at any time prior to the consummation of a Qualifying IPO (i) the Permitted
Investors shall cease to have the power to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
directors of Holdings (determined on a fully diluted basis); or (ii) the
Permitted Investors shall cease to own of record and beneficially, directly or
indirectly, a majority of the outstanding common stock of Holdings;

(b) at any time following the consummation of a Qualifying IPO, any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, excluding the Permitted Investors, shall
acquire or otherwise obtain the power, or rights (whether by means or warrants,
options or otherwise) to obtain the power, directly or indirectly, to vote or
direct the voting of Capital Stock having more than 35% of the ordinary voting
power for the election of directors of Holdings, unless the Permitted Investors
have the power, directly or indirectly, to vote or direct the voting of Capital
Stock having a greater percentage of the ordinary voting power for the election
of directors of Holdings than such “person” or “group”;

(c) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors;

(d) Holdings shall cease to own and control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of the Borrower free
and clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement or Liens permitted pursuant to Section 7.3(a)); or

(e) a Specified Change of Control shall occur.

 

6



--------------------------------------------------------------------------------

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is June 1, 2010.

“Code”: the U.S. Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of the Term Commitment, the Revolving
Commitment and the Canadian Revolving Commitment of such Lender.

“Commitment Fee Rate”: 0.75% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower or the Canadian Borrower within the
meaning of Section 4001 of ERISA, or is part of a group that includes the
Borrower or the Canadian Borrower and that is treated as a single employer under
Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 6, 2010 and furnished to certain Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans,
Canadian Revolving Loans, Additional Revolving Loans or Swingline Loans to the
extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d)

 

7



--------------------------------------------------------------------------------

amortization or impairment of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on the sales of assets outside of the ordinary course of
business), (f) any extraordinary, unusual or non-recurring cash expenses or
losses in an aggregate amount not to exceed $5,000,000 in any Fiscal Year of the
Borrower (including, without duplication of amounts referred to in clause
(e) above, and whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on the sales
of assets outside of the ordinary course of business), (g) non-cash expenses
resulting from any employee benefit or management compensation plan or the grant
of stock and stock options to employees of the Borrower or any of its
Subsidiaries pursuant to a written plan or agreement, (h) cash and non-cash
expenses incurred in connection with the Transactions in an aggregate amount not
to exceed $26,000,000 (including a $9,000,000 premium relating to the redemption
of the Existing Notes), (i) cash expenses related to officers and employees of
the Borrower in connection with the Transactions relating to the cancellation of
equity-related options, (j) Consolidated Start-up Costs for such period in an
aggregate amount not to exceed $5,000,000 in any Fiscal Year of the Borrower,
(k) other non-cash charges reducing Consolidated Net Income (including any net
change in deferred amusement revenue and ticket liability reserves, but
excluding any other non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation),
(l) fees and expenses permitted by Section 7.10, and (m) payments relating to
change of control contracts for key management employees of the Borrower in an
aggregate amount not to exceed $5,000,000 during the term of this Agreement,
minus, (a) without duplication and to the extent included in the statement of
such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income and (b) any
cash payments made during such period in respect of items described in clause
(e) or (k) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis. For the avoidance of
doubt, if the proceeds of business interruption insurance would, because
included in the net income (or loss) of the Borrower and its Subsidiaries as
determined on a consolidated basis in accordance with GAAP, be included in the
definition of Consolidated Net Income, in no event will such amounts be
subsequently excluded from Consolidated EBITDA by the operation of any of the
foregoing adjustments pursuant to this definition. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$1,000,000. Notwithstanding the foregoing, (x) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower ended January 31,
2010, shall be deemed to equal $83,145,000 and (y) Consolidated EBITDA for the
quarterly period of the Borrower ended January 31, 2010, shall be deemed to
equal $24,901,000.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDAR”: for any period, Consolidated EBITDA for such period,
plus Consolidated Lease Expense for such period.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDAR for such period less the aggregate amount actually paid
by the Borrower and its Subsidiaries during such period on account of
Maintenance Capital Expenditures (excluding (i) the principal amount of
Indebtedness (other than any Loans) incurred in connection with such
expenditures and (ii) any Reinvestment Deferred Amount) to (b) Consolidated
Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) Consolidated Lease
Expense for such period and (c) scheduled payments made during such period on
account of principal of Indebtedness of the Borrower or any of its Subsidiaries
(including scheduled principal payments in respect of the Term Loans).

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries.

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rental expense of the Borrower and its Subsidiaries for such period
with respect to leases of real and personal property, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Consolidated Senior Secured Debt”: as at the last day of any period,
Consolidated Total Debt as of such date that is (a) secured by a Lien on any
assets of the Borrower or its Subsidiaries and (b) not subordinated to the
Obligations.

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period,
the ratio of (a) Consolidated Senior Secured Debt for such period to
(b) Consolidated EBITDA for such period.

 

9



--------------------------------------------------------------------------------

“Consolidated Start-up Costs”: consolidated “start-up costs” (as such term is
defined in SOP 98-5 published by the American Institute of Certified Public
Accountants) of the Borrower and its Subsidiaries related to the acquisition,
opening and organizing of new Units or conversion of existing Units, including,
without limitation, rental payments with respect to any location made prior to
the opening of the Unit at such location, the cost of feasibility studies,
staff-training and recruiting and travel costs for employees engaged in such
start-up activities, in each case net of landlord reimbursements for such costs.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness arising under Card Programs incurred
pursuant to Section 7.2(r)) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that
obligations described in clause (f) of the definition of “Indebtedness” shall
not constitute “Consolidated Total Debt” to the extent such obligations are not
drawn and unreimbursed.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Co-Syndication Agents”: as defined in the preamble hereto.

“Continuing Directors”: (a) the directors of Holdings on the Closing Date, after
giving effect to the Acquisition and the other transactions contemplated hereby,
and (b) each other director if (i) such other director’s nomination for election
to the board of directors of Holdings is recommended by at least 662/3% of the
then Continuing Directors or (ii) such other director receives the indirect vote
of the Permitted Investors in his or her election by the shareholders of
Holdings.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

“Covenant Compliance Period”: any time at which any Revolving Loan or Swingline
Loan shall be made or is outstanding or any Letter of Credit (other than Standby
Letters of Credit in an aggregate face amount of up to $12,000,000) shall be
issued or is outstanding that is not cash collateralized in an amount of at
least 103% of the face amount thereof in a manner consistent with the last
paragraph of Section 8.

“Cumulative Credit”: as of any period beginning on the Closing Date and ending
at any time of determination thereafter, with respect to any proposed use of the
Cumulative Credit, an amount equal to (a) the sum of (i) the amount of Excess
Cash Flow minus the ECF Application Amount, in each case, for each Fiscal Year
of the Borrower for which the financial statements required to be delivered
under Section 6.1(a) have been delivered and any prepayment that may be required
pursuant to Section 2.11(c) with respect to the ECF Application Amount for such
Fiscal Year has been made plus (ii) the amount of Net Cash Proceeds of any
issuance of Capital Stock issued by Holdings that have been contributed to the
Borrower as common equity minus (b) the aggregate amount of (i) Capital
Expenditures made utilizing the Cumulative Credit and (ii) Permitted
Acquisitions and Investments made under Sections 7.8(l) and 7.8(p) respectively,
in each case to the extent made during such period through utilization of the
Cumulative Credit (excluding such proposed use of the Cumulative Credit (but
including any other simultaneous proposed use of the Cumulative Credit)).

 

10



--------------------------------------------------------------------------------

“Cure Amount”: as defined in Section 8.2.

“Cure Date”: as defined in Section 8.2.

“Cure Right”: as defined in Section 8.2.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender, as determined by the Administrative Agent, that
has (a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swingline Loans within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disposition”: with respect to any property, any sale, lease, sale and leaseback
(including, without limitation, any Permitted Sale-Leaseback), assignment,
conveyance, transfer or other disposition thereof. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Documentation Agent”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“ECF Application Amount”: as defined in Section 2.11(c).

“ECF Percentage”: 50%; provided, that, with respect to each Fiscal Year of the
Borrower ending on or after January 29, 2012, the ECF Percentage shall be
reduced to (a) 25% if the Consolidated Leverage Ratio as of the last day of such
Fiscal Year is not greater than 3.25 to 1.0 and (b) 0% if the Consolidated
Leverage Ratio as of the last day of such Fiscal Year is not greater than 2.5 to
1.0.

“Eligible Canadian Assignee”: any institutional lender which is (i) a lender
named in Schedule I, Schedule II or Schedule III to the Bank Act (Canada) having
total assets in excess of

 

11



--------------------------------------------------------------------------------

C$500,000,000, (ii) any other lender approved by the Administrative Agent and
the Canadian Borrower, which approval shall not be unreasonably withheld or
(iii) if, but only if, an Event of Default has occurred and is continuing, any
other bank, insurance company, commercial finance company or other financial
institution or other Person approved by the Administrative Agent, such approval
not to be unreasonably withheld, or any Approved Fund.

“Environmental Laws”: any and all applicable foreign, Federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Materials of Environmental Concern or occupational
safety and health matters (as such matters relate to Materials of Environmental
Concern or exposure thereto), as now or may at any time hereafter be in effect.

“Equity Contribution”: as defined in Section 5.1(b).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Single
Employer Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan, whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Single Employer Plan,
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Single Employer Plan or the failure by the
Borrower, the Canadian Borrower or any of their Commonly Controlled Entities to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
the Borrower, the Canadian Borrower or any of their Commonly Controlled Entities
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, with respect to the termination of
any Single Employer Plan, including but not limited to the imposition of any
Lien in favor of the PBGC; (f) a determination that any Single Employer Plan is
in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by the Borrower, the Canadian Borrower or
any of their Commonly Controlled Entities from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Single Employer Plan
under Section 4041 of ERISA or to appoint a trustee to administer any Single
Employer Plan under Section 4042 of ERISA; (h) the incurrence by the Borrower,
the Canadian Borrower or any of their Commonly Controlled Entities of any
liability with respect to the withdrawal or partial withdrawal from any Single
Employer Plan subject to Section 4063 of ERISA during a plan year it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or
Multiemployer Plan; or (i) the receipt by the Borrower, the Canadian Borrower or
any of their Commonly Controlled Entities of any notice, or the receipt by any
Multiemployer Plan from a the Borrower, the Canadian Borrower or any of their
Commonly Controlled Entities of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is Insolvent,
in Reorganization, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA; and (j) with respect to any
Foreign Plan, (A) the failure by the Borrower, the Canadian Borrower or any of
their Commonly Controlled Entities to make, or if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan;
(B) the failure by the Borrower, the Canadian Borrower or any of their Commonly
Controlled Entities to register or loss of good standing with applicable
regulatory authorities of any such Foreign Plan required to be registered; or
(C) the failure of any Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign Plan.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 a.m., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein; provided, that
for purposes of determining the interest rate applicable to Term Loans, the
Eurodollar Base Rate shall not be less than 1.50%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Fiscal Year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such Fiscal
Year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such Fiscal Year, (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such Fiscal Year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income and (v) income tax expenses for such
Fiscal Year over (b) the sum, without duplication, of (i) the amount of all
non-cash credits included in arriving at such Consolidated Net Income, (ii) the
aggregate amount actually paid by the Borrower and its Subsidiaries in

 

13



--------------------------------------------------------------------------------

cash during such Fiscal Year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount) to the extent permitted to be made under this Agreement,
(iii) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of the Borrower and its Subsidiaries made
during such Fiscal Year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder) to the extent permitted to be paid under this Agreement,
(iv) increases in Consolidated Working Capital for such Fiscal Year, (v) the
aggregate net amount of non-cash gain on the Disposition of property by the
Borrower and its Subsidiaries during such Fiscal Year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income, (vi) Restricted Payments paid in cash
pursuant to Section 7.6(b)(ii) and (c), in each case to a Person other than the
Borrower or its Subsidiaries and to the extent permitted under this Agreement,
(viii) payments in respect of income taxes, and (ix) income tax benefits for
such Fiscal Year.

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

“Exchange Rate”: with respect to Canadian Dollars on a particular date, the rate
at which such currency may be exchanged into Dollars, as set forth on such date
as determined by the Administrative Agent on the applicable Reuters currency
page with respect to such currency. In the event that such rate does not appear
on the applicable Reuters currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, such
Exchange Rate shall instead be JPMorgan Chase Bank, N.A., Toronto Branch’s spot
rate of exchange in the London interbank or other market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., local time, at such date for the purchase of
Dollars with Canadian Dollars, for delivery two Business Days later; provided,
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Foreign Subsidiary”: the Canadian Borrower and any other Foreign
Subsidiary in respect of which either (a) the pledge of any of the Capital Stock
or any of the assets of such Subsidiary as Collateral or (b) the guaranteeing by
such Subsidiary of the Obligations, would, in the good faith judgment of the
Borrower, result in adverse tax consequences to the Borrower.

“Excluded Taxes”: as defined in Section 2.19(a).

“Existing Credit Agreement”: as defined in Section 5.1(b)(iv).

“Existing Letter of Credit Issuer”: JPMorgan Chase Bank, N.A.

“Existing Letters of Credit”: the letters of credit set forth on Schedule 1.1D.

“Existing Notes”: the 11.25% Senior Notes due March 15, 2014 of the Borrower.

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”), (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”) and (c) the Canadian Revolving
Commitments and the extensions of credit made thereunder (the “Canadian
Revolving Facility”).

 

14



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“Financial Condition Covenants”: the covenants set forth in Section 7.1.

“First Amendment”: the First Amendment to this Agreement, dated as of May
[    ], 2011.

“First Amendment Effective Date”: as defined in the First Amendment.

“Fiscal Year”: the 12 monthly fiscal accounting periods described in
Section 7.13.

“Foreign Plan”: each “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by the Borrower, the Canadian
Borrower or any of their Commonly Controlled Entities.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower or the Canadian Borrower, Indebtedness in respect of the
Loans.

“Funding Office”: with respect to the Borrower, the office of the Administrative
Agent specified in Section 10.2 or such other office as may be specified from
time to time by the Administrative Agent as its funding office by written notice
to the Borrower or the Canadian Borrower, as the case may be, and the Lenders,
and with respect to the Canadian Borrower, the office of the Canadian Revolving
Lender set forth on Schedule 1.1C or, as relevant, the office of each Eligible
Canadian Assignee set out in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower, the Canadian Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Canadian Borrower, the
Administrative Agent and the Required

 

15



--------------------------------------------------------------------------------

Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.

“Group Members”: the collective reference to Holdings, the Borrower, the
Canadian Borrower and their respective Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counter-indemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Holdings”: as defined in the preamble hereto.

“Increased Amount Date”: as defined in Section 2.24(a).

“Incremental Amount”: at any time, the excess, if any, of (a) $50,000,000 over
(b) the aggregate amount of all Incremental Term Loans.

 

16



--------------------------------------------------------------------------------

“Incremental Assumption Agreement”: an Incremental Assumption Agreement in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit I.

“Incremental Term Lender”: each Lender which holds an Incremental Term Loan.

“Incremental Term Loans”: the term loans made by one or more Lenders to the
Borrower pursuant to Section 2.24.

“Incurrence Ratio”: as at the last day of any period of four consecutive fiscal
quarters, the maximum permitted Consolidated Leverage Ratio for such period as
set forth in Section 7.1(a), with the numerator of such ratio decreased by 0.25.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business) which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 8.1(e) only, all obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including all copyrights and
any registrations and applications for registration thereof, copyright licenses,
patents and patent applications, patent licenses, trademarks and any
registrations and applications for registration thereof, trademark licenses,
trade names, domain names, technology, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan)
or any Canadian Prime Rate Loan, the last day of each March, June, September and
December to occur

 

17



--------------------------------------------------------------------------------

while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurodollar Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Canadian Cost of Funds Loan having an
Interest Period of 90 days or less, the last day of such Interest Period, (e) as
to any Canadian Cost of Funds Loan having an Interest Period longer than 90
days, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period,
(f) as to any Loan (other than any Revolving Loan or Additional Revolving Loan
that is an ABR Loan, any Swingline Loan and any Canadian Prime Rate Loan), the
date of any repayment or prepayment made in respect thereof and (g) as to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period”: (a) as to any Eurodollar Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 a.m., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; and (b) as to any Canadian Cost of Funds Loan, (i) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Canadian Cost of Funds Loan and ending 30, 60, 90 or 180 days
thereafter, as selected by the Canadian Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Canadian Cost of Funds Loan and ending 30,
60, 90 or 180 days thereafter, as selected by the Canadian Borrower by
irrevocable notice to the Administrative Agent not later than 11:00 a.m., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, or if any Interest Period with respect to a
Canadian Cost of Funds Loan would otherwise end on a day that is not a Canadian
Business Day, such Interest Period shall be extended to the next succeeding
Business Day or Canadian Business Day, as applicable, unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day or Canadian Business Day, as applicable;

(ii) neither the Borrower nor the Canadian Borrower may select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the Term Loans, as
the case may be;

(iii) any Interest Period that begins on the last Business Day or Canadian
Business Day, as applicable, of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day or Canadian Business Day, as
applicable, of a calendar month; and

(iv) the Borrower and the Canadian Borrower shall select Interest Periods so as
not to require a payment or prepayment of any Eurodollar Loan or any Canadian
Cost of Funds Loan, as the case may be, during an Interest Period for such Loan.

 

18



--------------------------------------------------------------------------------

“Investments”: as defined in Section 7.8.

“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit, and any other Lender selected by the
Borrower to be an Issuing Lender with the consent of the Administrative Agent
and such Lender, in such capacity.

“L/C Commitment”: $20,000,000.

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lead Arrangers”: J.P. Morgan Securities LLC and Jefferies Finance LLC, in their
capacities as joint lead arrangers of the Facilities.

“Lenders”: as defined in the preamble hereto and shall include each Term Lender,
Revolving Lender, Canadian Revolving Lender and Swingline Lender; provided, that
unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or a lessor under any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Maintenance Capital Expenditures”: Capital Expenditures that are not New Unit
Capital Expenditures.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, the Total
Revolving Extensions of Credit or the Total Canadian Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, in the case of
the Revolving Facility and the Canadian Revolving Facility, prior to any
termination of the Revolving Commitments or the Canadian Revolving Commitments,
as the case may be, the holders of more than 50% of the Total Revolving
Commitments or the Total Canadian Revolving Commitments, as the case may be).

 

19



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties listed on Schedule 1.1B-1 and
1.1B-2, and any other leasehold real property held by any Loan Party with
respect to which landlord consent to the granting of a leasehold mortgage
thereon is obtained pursuant to Section 6.10.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness that is secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) or that is otherwise subject to mandatory
prepayment, and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of the amount of any
reserves established to fund contingent liabilities estimated in good faith to
be payable and that are directly attributable to such event (as determined
reasonably and in good faith by the Chief Financial Officer of the Borrower),
provided, that upon any termination of any such reserve, all amounts not
paid-out in connection therewith shall be deemed to be “Net Cash Proceeds” of
such Asset Sale, and (b) in connection with any issuance or sale of Capital
Stock or any incurrence of Indebtedness, the cash proceeds (net of any
Indebtedness to be refinanced with such proceeds) received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New Term Loan”: as defined in the First Amendment.

“New Unit Capital Expenditures”: Capital Expenditures related to the
construction, acquisition or opening of new Units net of landlord
reimbursements.

“Non-Consenting Lender”: as defined in Section 2.22(b).

“Non-Excluded Taxes”: as defined in Section 2.19(a).

 

20



--------------------------------------------------------------------------------

“Non-U.S. Person”: as defined in Section 2.19(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition or assignment in bankruptcy,
or the commencement of any insolvency, reorganization, plan of arrangement or
like proceeding, relating to the Borrower or the Canadian Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
and the Canadian Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
Reimbursement Obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower or the Canadian Borrower
pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other similar excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, excluding,
however, such amounts imposed as a result of an assignment.

“Participant”: as defined in Section 10.6(c).

“PATRIOT Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107- 56.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: the acquisition by the Borrower (whether of stock or of
substantially all of the assets of a business or business division as a going
concern or by means of a merger or consolidation) of a 100% interest in any
other Person, provided that all of the following conditions shall have been
satisfied: (a) such other Person shall operate a similar business to that of the
Borrower’s, (b) no Default or Event of Default shall have occurred and be
continuing and none shall exist after giving effect thereto, (c) if the Borrower
shall merge or amalgamate with such other Person, the Borrower shall be the
surviving party of such merger or amalgamation, (d) if such Person shall become
a Subsidiary of the Borrower, such new Subsidiary shall become a Subsidiary
Guarantor pursuant to, and take all other actions required by, Section 6.9
hereof, (e) the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate (such Compliance Certificate to be distributed to the
Lenders by the Administrative Agent) demonstrating that, both immediately prior
to and immediately after such acquisition, the Consolidated Interest Coverage
Ratio calculated on a pro forma basis would be greater than 2.00:1.00 and
(f) the aggregate amount expended by the Borrower and its Subsidiaries for all
Permitted Acquisitions shall not exceed the sum of (i) $15,000,000 plus (ii) the
then available Cumulative Credit; provided that to the extent consideration for
a Permitted Acquisition consists of Capital Stock issued by Holdings or any
direct or indirect parent of Holdings, the amount of such Capital Stock shall
not, in any case, be counted towards the restriction in this clause (f).

 

21



--------------------------------------------------------------------------------

“Permitted Cure Securities”: (a) any common equity security of Holdings and/or
(b) any equity security of Holdings having no mandatory redemption, repurchase
or similar requirements prior to 91 days after the date final payment is due on
the Term Loans, and upon which all dividends or distributions (if any) shall be
payable solely in additional shares of such equity security.

“Permitted Investors”: the collective reference to the Sponsor and the Control
Investment Affiliates in relation thereto.

“Permitted Sale-Leaseback”: as defined in Section 7.11.

“Permitted Senior Indebtedness”: unsecured senior (or subordinated) Indebtedness
of the Borrower (i) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date on
which the final maturity of the Senior Notes issued on the Closing Date occurs
(as in effect on the Closing Date) and (ii) the covenant, default and remedy
provisions of which are not materially more restrictive, and the mandatory
prepayment provisions and repurchase and redemption provisions of which are not
materially more onerous or expansive in scope, taken as a whole, than those set
forth in the Senior Note Indenture.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (within in the meaning of Section 3(2)
of ERISA) in respect of which the Borrower, the Canadian Borrower or any of
their Commonly Controlled Entities is (or, if such plan were terminated at such
time, would under Section 4062 or 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

“Pricing Grid”: the table set forth below.

 

Consolidated

Leverage Ratio

  

Applicable Margin for

Eurodollar Loans

  

Applicable Margin for

ABR Loans

Greater than or equal

to 4.50:1.00

   4.50%    3.50%

Less than 4.50:1.00

but greater than or

equal to 4.00:1.00

   4.25%    3.25%

Less than 4.00:1.00

but greater than or

equal to 3.50:1.00

   4.00%    3.00%

Less than 3.50:1.00

   3.50%    2.50%

For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the higher rate set forth in each column of the Pricing Grid shall
apply.

 

22



--------------------------------------------------------------------------------

In addition, at all times while an Event of Default shall have occurred and be
continuing, the higher rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Pro Forma Leverage Ratio”: as at the Closing Date and calculated giving effect
to the Transactions on a pro forma basis, the ratio of (a) Adjusted Debt on such
date to (b) Adjusted EBITDAR for the four most-recent fiscal quarters ended not
less than 45 days prior to the Closing Date (it being understood that Schedule
5.1 sets forth (i) the Consolidated EBITDA and (ii) the amount to be included in
Adjusted EBITDAR pursuant to clause (b) of the definition thereof, in each case,
for the fiscal quarters indicated thereon for the purposes of such calculation);
provided that such calculation shall be made after giving effect to the
application of cash proceeds from the issuance of equity on the Closing Date
(including the Equity Contribution and any amounts in excess thereof) which are
utilized to permanently reduce Indebtedness (including any utilization to reduce
the amount of Indebtedness outstanding under the Facilities on such date) of the
Borrower.

“Pro Forma Statement of Income”: as defined in Section 4.1(a).

“Prohibited Transaction”: has the meaning assigned to such term in Section 406
of ERISA and Section 4975(f)(e) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Purchase Agreement”: the Stock Purchase Agreement, dated as of May 2, 2010, by
and among Holdings and the seller parties thereto (together with all exhibits,
schedules and disclosure letters thereto).

“Purchaser”: Dave & Buster’s Parent, Inc., a Delaware corporation, formerly
known as Games Acquisition Corp.

“Qualifying IPO”: the issuance by Holdings or any direct or indirect parent of
Holdings of its common Capital Stock in an underwritten primary public offering
for cash (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Real Estate”: all real property at any time owned or leased (as lessee or
sublessee) by the Borrower or its Subsidiaries.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

23



--------------------------------------------------------------------------------

“Refunded Swingline Loans”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(b).

“Regulation S-X”: Regulation S-X of the Securities Act.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a)(i) the date occurring 365 days after such Reinvestment Event (if
no binding commitment to reinvest all or a portion of the Reinvestment Deferred
Amount relating to such Reinvestment Event has been entered into by such date)
or (ii) the date occurring 18 calendar months after such Reinvestment Event (if
a binding commitment to reinvest all or a portion of the Reinvestment Deferred
Amount relating to such Reinvestment Event has been entered into within 365 days
following the applicable Reinvestment Event) and (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire or repair assets useful in the Borrower’s business with all or any
portion of the relevant Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.

“Replaced Term Loans”: as defined in Section 10.1.

“Replacement Term Loans”: as defined in Section 10.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then

 

24



--------------------------------------------------------------------------------

outstanding and (iii) the Total Canadian Revolving Commitments then in effect
or, if the Canadian Revolving Commitments have been terminated, the Total
Canadian Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reset Date”: the second Canadian Business Day following each Calculation Date;
provided that, in connection with any Calculation Date designated pursuant to
clause (b) of the definition thereof, the applicable Reset Date shall be such
Calculation Date.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or any vice president of the Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments is $49,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Lender”: each Lender (other than the Canadian Revolving Lender) that
has a Revolving Commitment or that holds Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis; provided further that, in the case of Section 2.23 when a Defaulting
Lender shall exist, any such Defaulting Lender’s Revolving Commitment shall be
disregarded in such calculations.

 

25



--------------------------------------------------------------------------------

“Revolving Termination Date”: June 1, 2015.

“S&P”: Standard & Poor’s Ratings Services.

“Sale-Leaseback”: as defined in Section 7.11.

“Schedule I Reference Banks”: means collectively Bank of Montreal, The Bank of
Nova Scotia, Canadian Imperial Bank of Commerce, Royal Bank of Canada and The
Toronto-Dominion Bank and such one or more other Canadian banks identified in
Schedule I to the Bank Act (Canada) as may from time to time be designated by
the Administrative Agent, in consultation with the Canadian Borrower.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

“Sellers”: Wellspring Capital Partners III, L.P., a Delaware limited partnership
and HBK Main Street Investments L.P., a Delaware limited partnership.

“Senior Note Indenture”: the Indenture entered into by Holdings, the Borrower
and certain of its Subsidiaries in connection with the issuance of the Senior
Notes, together with all instruments and other agreements entered into by
Holdings, the Borrower or such Subsidiaries in connection therewith.

“Senior Notes”: the senior notes of the Borrower issued pursuant to the Senior
Note Indenture.

“Significant Group Member”: (i) Holdings, (ii) the Borrower, (iii) the Canadian
Borrower and (iv) any of their respective Subsidiaries accounting for more than
5% of the total assets or revenues of Holdings or the Borrower on a consolidated
basis; provided that the aggregate assets and revenues of Subsidiaries that are
not Significant Group Members shall not exceed 5% of the total assets or
revenues of Holdings or the Borrower on a consolidated basis (and the Borrower
will designate in writing to the Administrative Agent from time to time the
Subsidiaries that will not be treated as Significant Group Members in order to
comply with the foregoing limitation).

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) that is
subject to the provisions of Section 302 or Title IV of ERISA or Section 412 of
the Code.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an

 

26



--------------------------------------------------------------------------------

unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or Affiliate thereof.

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Note Indenture.

“Specified Representations”: as defined in Section 5.2(a).

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower or
any Guarantor and any Lender or Affiliate thereof in respect of interest rates.

“Sponsor”: the collective reference to Oak Hill Capital Partners III, L.P., Oak
Hill Capital Management Partners III, L.P., Oak Hill Capital Management, LLC and
OHCP GenPar III, L.P. or any of them.

“Standby Letter of Credit”: each irrevocable letter of credit pursuant to which
an Issuing Bank agrees to make payments in dollars for the account of the
Borrower or jointly and severally for the account of the Borrower and any of its
Subsidiaries in respect of obligations of the Borrower or any of its
Subsidiaries incurred pursuant to contracts made or performances undertaken or
to be undertaken or like matters relating to contracts to which the Borrower or
any of its Subsidiaries is or proposes to become a party in the ordinary course
of the Borrower’s or any of its Subsidiaries’ business, including for insurance
purposes and in connection with lease transactions.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which more than 50% of the total shares of stock or
other ownership interests or more than 50% of ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, Controlled or held by such Person, or the management of which is
otherwise Controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

27



--------------------------------------------------------------------------------

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000.

“Swingline Exposure”: at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7.

“Target”: Dave & Buster’s Holdings, Inc.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$150,000,000.

“Term Lenders”: each Lender that holds a Term Commitment or that holds a Term
Loan.

“Term Loan”: as defined in Section 2.1, but shall include any New Term Loan made
or continued hereunder pursuant to the First Amendment on the First Amendment
Effective Date.

“Term Loan Standstill Period”: as defined in Section 8.1(c).

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding.

“Total Canadian Revolving Commitments”: at any time, the aggregate amount of the
Canadian Revolving Commitments then in effect.

“Total Canadian Revolving Extensions of Credit”: at any time, the aggregate
amount of the Canadian Revolving Extensions of Credit of the Canadian Revolving
Lenders outstanding at such time.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: the Acquisition, the Equity Contribution, the borrowing of the
Loans on the Closing Date, the issuance of the Senior Notes, the repayment of
existing Indebtedness of Target and its Subsidiaries on or prior to the Closing
Date and the payment of fees and expenses in connection with the foregoing.

 

28



--------------------------------------------------------------------------------

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan, a Canadian
Prime Rate Loan or a Canadian Cost of Funds Loan, as the case may be.

“Unit”: a particular restaurant and/or entertainment center at a particular
location that is owned or operated by the Borrower or one of its Subsidiaries or
that is operated by a franchisee of the Borrower or one of its Subsidiaries.

“United States”: the United States of America.

“USD Equivalent”: with respect to an amount of Canadian Dollars on any date, the
amount of Dollars that may be purchased with such amount of Canadian Dollars at
the Exchange Rate in effect on such date.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withdrawal Liability”: liability to a Multiemployer Plan as the result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA, by the Borrower, the
Canadian Borrower or any of their Commonly Controlled Entities.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

29



--------------------------------------------------------------------------------

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12. On the First Amendment Effective Date,
the New Term Loans shall constitute, on the terms provided in the First
Amendment, Term Loans and the Continuing Term Loans (as defined in the First
Amendment) shall be ratified and confirmed as Term Loans in all respects.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 a.m., New York City time, one Business Day
prior to the anticipated Closing Date requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. The
Term Loans made on the Closing Date shall initially be ABR Loans and, unless
otherwise agreed by the Administrative Agent in its sole discretion, no Term
Loan may be converted into or continued as a Eurodollar Loan having an Interest
Period in excess of one month prior to the date that is 30 days after the
Closing Date. Upon receipt of such notice the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 12:00 Noon, New York
City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

2.3 Repayment of Term Loans. The Term Loan of each Lender shall mature in 25
consecutive quarterly installments, each of which shall be in an amount equal to
such Lender’s Term Percentage multiplied by the percentage set forth below
opposite such installment of the aggregate principal amount of Term Loans made
on the Closing Date:

 

Installment

   Percentage

July 31, 2010

   0.25%

October 31, 2010

   0.25%

January 31, 2011

   0.25%

April 30, 2011

   0.25%

July 31, 2011

   0.25%

October 31, 2011

   0.25%

January 31, 2012

   0.25%

April 30, 2012

   0.25%

July 31, 2012

   0.25%

October 31, 2012

   0.25%

January 31, 2013

   0.25%

 

30



--------------------------------------------------------------------------------

Installment

   Percentage

April 30, 2013

   0.25%

July 31, 2013

   0.25%

October 31, 2013

   0.25%

January 31, 2014

   0.25%

April 30, 2014

   0.25%

July 31, 2014

   0.25%

October 31, 2014

   0.25%

January 31, 2015

   0.25%

April 30, 2015

   0.25%

July 31, 2015

   0.25%

October 31, 2015

   0.25%

January 31, 2016

   0.25%

April 30, 2016

   0.25%

June 1, 2016

   94.00%

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower in Dollars from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment; provided, that the aggregate amount of Revolving Loans
made on the Closing Date shall not exceed $5,000,000 (which shall not include
the Existing Letters of Credit which are deemed to be outstanding under this
Agreement pursuant to Section 3.9). During the Revolving Commitment Period, the
Borrower may use the Revolving Commitments by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.4A. Canadian Revolving Commitments; Additional Revolving Loans. (a) Subject to
the terms and conditions hereof, each Canadian Revolving Lender severally agrees
to make (i) revolving credit loans (“Canadian Revolving Loans”) to the Canadian
Borrower in Canadian Dollars and (ii) revolving credit loans (“Additional
Revolving Loans”) to the Borrower in Dollars from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding (USD Equivalent) which does not exceed the amount of such Lender’s
Canadian Revolving Commitment; provided, that no Canadian Revolving Loans or
Additional Revolving Loans shall be made on the Closing Date. During the
Revolving Commitment Period, the Canadian Borrower and the Borrower may use the
Canadian Revolving Commitments by borrowing, prepaying the Canadian Revolving
Loans and the Additional Revolving Loans, as the case may be, in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Canadian Revolving Loans may from time to time be Canadian Prime Rate or
Canadian Cost of Funds Loans, as determined by the Canadian Borrower and
notified to the Administrative Agent in accordance with Sections 2.5(b) and
2.12. The Additional Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5(c) and 2.12.

(b) The Canadian Borrower shall repay all outstanding Canadian Revolving Loans
on the Revolving Termination Date.

 

31



--------------------------------------------------------------------------------

(c) The Borrower shall repay all outstanding Additional Revolving Loans on the
Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing; Currency Fluctuation Matters.
(a) The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 a.m., New York City time, (i) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(ii) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans) (provided that any such notice of a borrowing of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5 may be given not
later than 10:00 a.m., New York City time, on the date of the proposed
borrowing), specifying (A) the amount and Type of Revolving Loans to be
borrowed, (B) the requested Borrowing Date and (C) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans and, unless otherwise agreed by the
Administrative Agent in its sole discretion, no Revolving Loan may be made as,
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the date that is 30 days after the Closing Date.
Each borrowing under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple of $500,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $1,000,000, such
lesser amount); provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account of the Borrower on the books
of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

(b) The Canadian Borrower may borrow under the Canadian Revolving Commitments
during the Revolving Commitment Period on any Canadian Business Day, provided
that the Canadian Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 11:00
a.m., New York City time, three Canadian Business Days prior to the requested
Borrowing Date) specifying (A) the amount in Canadian Dollars and Type of
Canadian Revolving Loans to be borrowed, (B) the requested Borrowing Date and
(C) in the case of Canadian Cost of Funds Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Any Canadian Revolving Loans made on the Closing Date shall initially
be Canadian Prime Rate Loans and, unless otherwise agreed by the Administrative
Agent in its sole discretion, no Canadian Revolving Loan may be made as,
converted into or continued as a Canadian Cost of Funds Loan having an Interest
Period in excess of 30 days prior to the date that is 30 days after the Closing
Date. Each borrowing of Canadian Revolving Loans under the Canadian Revolving
Commitments shall be in an amount equal to (x) in the case of Canadian Prime
Rate Loans, C$100,000 or a whole multiple of C$100,000 in excess thereof (or, if
the then aggregate Available Canadian Revolving Commitments are less than
C$100,000, such lesser amount) and (y) in the case of Canadian Cost of Funds
Loans, C$100,000 or a whole multiple of C$100,000 in excess thereof (or, if the
then aggregate Available Canadian Revolving Commitments are less than C$100,000,
such lesser amount). Upon receipt of any such notice from the Canadian Borrower,
the Administrative Agent shall

 

32



--------------------------------------------------------------------------------

promptly notify each Canadian Revolving Lender thereof. Each Canadian Revolving
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Canadian Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Borrowing Date requested
by the Canadian Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Canadian Borrower by
the Administrative Agent crediting the account of the Canadian Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Canadian Revolving Lenders and in like funds as
received by the Administrative Agent.

(c) The Borrower may borrow under the Canadian Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 a.m., New York City time,
(i) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (ii) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans), specifying (A) the amount and Type of
Additional Revolving Loans to be borrowed, (B) the requested Borrowing Date and
(C) in the case of Eurodollar Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Period therefor. Any
Additional Revolving Loans made on the Closing Date shall initially be ABR Loans
and, unless otherwise agreed by the Administrative Agent in its sole discretion,
no Additional Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 30 days after the Closing Date. Each borrowing of Additional
Revolving Loans under the Canadian Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $200,000 or a whole multiple of $100,000
in excess thereof (or, if the then aggregate Available Canadian Revolving
Commitments are less than $200,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $200,000 or a whole multiple of $100,000 in excess thereof
(or, if the then aggregate Available Canadian Revolving Commitments are less
than $200,000, such lesser amount). Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Canadian Revolving
Lender thereof. The U.S. Affiliate of each Canadian Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the U.S.
Affiliate of the Canadian Revolving Lenders and in like funds as received by the
Administrative Agent.

(d) With respect to each borrowing of Canadian Revolving Loans, not later than
11:00 a.m., New York City time, on the second Canadian Business Day preceding
the Borrowing Date with respect to such Canadian Revolving Loan, the
Administrative Agent shall determine the Exchange Rate as of such date and give
notice thereof to the Canadian Borrower and the Canadian Revolving Lenders. The
Exchange Rate so determined shall become effective on such Borrowing Date for
the purposes of determining the availability under the Canadian Revolving
Commitments (it being understood that such availability shall be calculated and
determined by applying such Exchange Rate to the aggregate principal amount of
Canadian Revolving Loans which are outstanding on such Borrowing Date).

(e) With respect to each borrowing of Additional Revolving Loans at a time when
Canadian Revolving Loans are outstanding, not later than 11:00 a.m., New York
City time, on the second Business Day preceding the Borrowing Date (or, in the
case of an ABR Loan, promptly on the Borrowing Date) with respect to such
Additional Revolving Loan, the Administrative Agent shall determine the Exchange
Rate as of such date and give notice thereof to the Borrower and the Canadian
Revolving Lenders. The Exchange Rate so determined shall become effective on
such Borrowing Date for the

 

33



--------------------------------------------------------------------------------

purposes of determining the availability under the Canadian Revolving
Commitments (it being understood that such availability shall be calculated and
determined by applying such Exchange Rate to the aggregate principal amount of
Canadian Revolving Loans which are outstanding on such Borrowing Date).

(f) Not later than 2:00 p.m., New York City time, on each Calculation Date (so
long as any Canadian Revolving Loans are outstanding), the Administrative Agent
shall determine the Exchange Rate as of such Calculation Date and give notice
thereof to the Borrower, the Canadian Borrower and the Canadian Revolving
Lenders. The Exchange Rate so determined shall become effective on the next
succeeding Reset Date. If, on any Reset Date, the Total Canadian Revolving
Extensions of Credit exceed an amount equal to 105% of the Total Canadian
Revolving Commitments, then the Canadian Borrower and/or the Borrower, as the
case may be, shall, within three Canadian Business Days (or Business Days, as
applicable) after notice thereof from the Administrative Agent, or so long as no
Default or Event of Default has occurred and is continuing, with respect to any
Canadian Cost of Funds Loans or Eurodollar Loans to be prepaid, on the next
applicable Interest Payment Date, prepay Canadian Revolving Loans and/or
Additional Revolving Loans in an amount such that, after giving effect thereto,
the Total Canadian Revolving Extensions of Credit do not exceed the Total
Canadian Revolving Commitments (such calculation to be made using the Exchange
Rate that is effective on such Reset Date); provided that any such prepayment
shall be accompanied by accrued interest on the amount prepaid (except in the
case of Canadian Revolving Loans that are Canadian Prime Rate Loans or
Additional Revolving Loans that are ABR Loans) but shall be without premium or
penalty of any kind (other than any payments required under Section 2.20).

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 p.m., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
p.m., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding

 

34



--------------------------------------------------------------------------------

Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 a.m., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

35



--------------------------------------------------------------------------------

2.8 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Canadian Borrower and the Borrower, jointly and severally, agree to pay
to the Administrative Agent for the account of each Canadian Revolving Lender a
commitment fee for the period from and including the date hereof to the last day
of the Revolving Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Canadian Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
date hereof.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. (a) The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments (without any reduction
of the Canadian Revolving Commitments); provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple of $500,000 in excess thereof, and
shall reduce permanently the Revolving Commitments then in effect.

(b) The Canadian Borrower and the Borrower shall have the right, upon not less
than three Canadian Business Days’ (or Business Days’, as applicable) notice to
the Administrative Agent, to terminate the Canadian Revolving Commitments or,
from time to time, to reduce the amount of the Canadian Revolving Commitments
(without any reduction of the Revolving Commitments); provided that no such
termination or reduction of Canadian Revolving Commitments shall be permitted
if, after giving effect thereto and to any prepayments of the Canadian Revolving
Loans and the Additional Revolving Loans made on the effective date thereof, the
Total Canadian Revolving Extensions of Credit would exceed the Total Canadian
Revolving Commitments. Any such reduction shall be in an amount equal to
$100,000, or a whole multiple of $100,000 in excess thereof, and shall reduce
permanently the Canadian Revolving Commitments then in effect.

2.10 Optional Prepayments. (a) (i) The Borrower may at any time and from time to
time prepay the Loans (other than Term Loans), in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 a.m., New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 11:00 a.m., New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.20. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If

 

36



--------------------------------------------------------------------------------

any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans or Additional Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Revolving Loans and Additional Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.

(ii) The Borrower may at any time and from time to time prepay the Term Loans,
in whole or in part, upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 a.m., New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 11:00 a.m., New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.20. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Term Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (a) accrued interest to such date on the amount
prepaid and (b) any amount owed pursuant to the last sentence of this
Section 2.10(a)(ii). Partial prepayments of Term Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. All voluntary prepayments of the Term Loans effected pursuant to this
Section 2.10(a)(ii), any repricing amendment in connection with the Term Loans
or any refinancing of the Term Loans, (x) on or after the First Amendment
Effective Date and prior to the first anniversary of the First Amendment
Effective Date shall be accompanied by a prepayment fee equal to 2.0% of the
principal amount prepaid, repriced or refinanced, (y) on or after the first
anniversary of the First Amendment Effective Date and prior to the second
anniversary of the First Amendment Effective Date shall be accompanied by a
prepayment fee equal to 1.0% of the principal amount prepaid, repriced or
refinanced and (z) on or after the second anniversary of the Closing Date shall
be prepaid, repriced or refinanced without penalty.

(b) The Canadian Borrower may at any time and from time to time prepay the
Canadian Revolving Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
a.m., New York City time, three Canadian Business Days prior thereto, in the
case of Canadian Cost of Funds Loans, and no later than 11:00 a.m., New York
City time, one Canadian Business Day prior thereto, in the case of Canadian
Prime Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Canadian Cost of Funds Loans or Canadian Prime
Rate Loans; provided, that if a Canadian Cost of Funds Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Canadian Borrower shall also pay any amounts owing pursuant to Section 2.20.
Upon receipt of any such notice the Administrative Agent shall promptly notify
the Canadian Revolving Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Canadian Revolving Loans that are Canadian
Prime Rate Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Canadian Revolving Loans shall be in an aggregate principal
amount of C$100,000 or a whole multiple of C$100,000 in excess thereof.

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2, other than paragraph (g) thereof), an amount equal to 100% of the
Net Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Term Loans as set forth in
Section 2.11(d).

 

37



--------------------------------------------------------------------------------

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied within
three (3) Business Days of such date toward the prepayment of the Term Loans as
set forth in Section 2.11(d); provided, that, notwithstanding the foregoing,
(i) the aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may
be excluded from the foregoing requirement pursuant to a Reinvestment Notice
shall not exceed $15,000,000 in any Fiscal Year of the Borrower and (ii) on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.11(d).

(c) If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending January 29, 2012 there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date (as defined below), apply an
amount (the “ECF Application Amount”) equal to (i)(A) such Excess Cash Flow
multiplied by (B) the relevant ECF Percentage minus (ii) the aggregate amount of
all prepayments of Revolving Loans, Canadian Revolving Loans, Additional
Revolving Loans and Swingline Loans during such Fiscal Year (or during the
current Fiscal Year but prior to the relevant Excess Cash Flow Application Date,
in which case such amount shall not be deducted in any subsequent calculation of
Excess Cash Flow) to the extent accompanying permanent optional reductions of
the Revolving Commitments, or the Canadian Revolving Commitments, as the case
may be, and all optional prepayments of the Term Loans during such Fiscal Year
(or during the current Fiscal Year but prior to the relevant Excess Cash Flow
Application Date, in which case such amount shall not be deducted in any
subsequent calculation of Excess Cash Flow), toward the prepayment of the Term
Loans as set forth in Section 2.11(d). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the Fiscal Year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b). The application of any prepayment pursuant to Section 2.11
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 2.11 shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

2.12 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 a.m., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 a.m., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth

 

38



--------------------------------------------------------------------------------

in Section 1.1, of the length of the next Interest Period to be applicable to
such Loans, provided that no Eurodollar Loan under a particular Facility may be
continued as such when any Event of Default has occurred and is continuing and
the Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(c) The Canadian Borrower may elect from time to time to convert Canadian Cost
of Funds Loans to Canadian Prime Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 11:00 a.m., New York
City time, on the Canadian Business Day preceding the proposed conversion date,
provided that any such conversion of Canadian Cost of Funds Loans may only be
made on the last day of an Interest Period with respect thereto. The Canadian
Borrower may elect from time to time to convert Canadian Prime Rate Loans to
Canadian Cost of Funds Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 a.m., New York City
time, on the third Canadian Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no Canadian Prime Rate Loan may be converted into a Canadian Cost
of Funds Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Facility Lenders in respect of the Canadian
Revolving Facility have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(d) Any Canadian Cost of Funds Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Canadian
Borrower giving irrevocable notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, of the length of the next Interest Period to be applicable to such
Loans, provided that no Canadian Cost of Funds Loan may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of the Canadian Revolving
Facility have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Canadian Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Canadian Prime Rate Loans on the last day of such
then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurodollar Tranches and CCOF Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans or Canadian Cost of Funds Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of (i) the Eurodollar Loans comprising each Eurodollar Tranche shall be
equal to $1,000,000 or a whole multiple of $500,000 in excess thereof and
(ii) the Canadian Cost of Funds Loans comprising each CCOF Tranche shall be
equal to C$100,000 or a whole multiple of C$100,000 in excess thereof and (b) no
more than ten Eurodollar Tranches and two CCOF Tranches shall be outstanding at
any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

39



--------------------------------------------------------------------------------

(c) Each Canadian Revolving Loan that is a Canadian Prime Rate Loan shall bear
interest at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Margin.

(d) Each Canadian Revolving Loan that is a Canadian Cost of Funds Loan shall
bear interest at a rate per annum equal to the Canadian Cost of Funds Rate plus
the Applicable Margin.

(e) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans or
Canadian Prime Rate Loans, as the case may be, under the relevant Facility plus
2% (or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

(f) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (e) of this Section shall be
payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and Canadian Prime Rate Loans, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Canadian Borrower, as the case may be, and the Lenders in the
absence of manifest error. The Administrative Agent shall, at the request of the
Borrower, deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.14(a) or Section 2.14(d).

(c) Wherever interest is calculated on the basis of a period which is less than
the actual number of days in a calendar year, each rate of interest determined
pursuant to such calculation, for the purposes of the Interest Act (Canada) is
equivalent to such rate multiplied by the actual number of days in the calendar
year in which such rate is to be ascertained and divided by the number of days
used as the basis of that calculation.

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

40



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower and the Canadian Borrower, as the case
may be, in the absence of manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or the Canadian Cost of Funds Rate for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate or
the Canadian Cost of Funds Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower or the Canadian Borrower, as the case may be, and the relevant Lenders
as soon as practicable thereafter. If such notice is given, (x) any Eurodollar
Loans or Canadian Cost of Funds Loans under the relevant Facility requested to
be made on the first day of such Interest Period shall be made as ABR Loans or
Canadian Prime Rate Loans, respectively, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans or Canadian Cost of Funds Loans shall be continued as
ABR Loans or Canadian Prime Rate Loans, as the case may be, and (z) any
outstanding Eurodollar Loans or Canadian Cost of Funds Loans under the relevant
Facility shall be converted, on the last day of the then-current Interest
Period, to ABR Loans or Canadian Prime Rate Loans, respectively. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans or Canadian Cost of Funds Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrower or the Canadian Borrower, as the
case may be, have the right to convert Loans under the relevant Facility to
Eurodollar Loans or Canadian Cost of Funds Loans, as the case may be.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower or the
Canadian Borrower, as the case may be, from the Lenders hereunder, each payment
by the Borrower or the Canadian Borrower, as the case may be, on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Term Percentages, Revolving Percentages or
Canadian Revolving Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans made
pursuant to Section 2.10(a) shall be applied to reduce the then remaining
installments of the Term Loans, as directed by the Borrower. The amount of each
principal prepayment of the Term Loans made pursuant to Section 2.11 shall be
applied, first, to reduce the scheduled installments of the Term Loans occurring
within the next 12 months in the direct order of maturity and, second, to reduce
the then remaining installments of the Term Loans pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid on account
of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by the Borrower or the Canadian
Borrower, respectively, on account of principal of and interest on the Revolving
Loans, the Canadian Revolving Loans and the Additional Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans, the Canadian Revolving Loans and the Additional Revolving Loans
then held by the Revolving Lenders and the Canadian Revolving Lenders,
respectively.

(d) All payments (including prepayments) to be made by the Borrower or the
Canadian Borrower, as the case may be, hereunder, whether on account of
principal, interest, fees or

 

41



--------------------------------------------------------------------------------

otherwise, shall be made without setoff or counterclaim and shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Funding Office, in
Dollars or Canadian Dollars, as the case may be, and in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received, net of any amounts
owing by such Lender pursuant to Section 9.7. If any payment hereunder (other
than payments on the Eurodollar Loans or Canadian Cost of Funds Loans) becomes
due and payable on a day other than a Business Day or a Canadian Business Day,
as the case may be, such payment shall be extended to the next succeeding
Business Day or Canadian Business Day, as the case may be. If any payment on a
Eurodollar Loan or Canadian Cost of Funds Loan becomes due and payable on a day
other than a Business Day or a Canadian Business Day, as the case may be, the
maturity thereof shall be extended to the next succeeding Business Day or
Canadian Business Day, as the case may be, unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day or Canadian
Business Day, as the case may be. In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or the Canadian
Borrower, as the case may be, a corresponding amount. If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, at a rate equal to the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans or Canadian Prime Rate Loans, as the case may be, under the relevant
Facility, on demand, from the Borrower or the Canadian Borrower, as the case may
be.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower or the Canadian Borrower prior to the date of any payment due to be
made by the Borrower or the Canadian Borrower hereunder that the Borrower or the
Canadian Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower or the Canadian Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower or the Canadian Borrower within
three Business Days or Canadian Business Days, as the case may be, after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower or the Canadian Borrower.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

42



--------------------------------------------------------------------------------

(i) shall subject any Lender to any tax on its capital reserves with respect to
this Agreement, any Loan, any Letter of Credit or any Note made by it, (except
for Non-Excluded Taxes or Excluded Taxes covered by Section 2.19);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Canadian Cost of Funds Rate; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or Canadian Cost of Funds Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower or
the Canadian Borrower, as the case may be, shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower or the Canadian Borrower, as the case may be, (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower or the Canadian Borrower, as the case may be, (with a
copy to the Administrative Agent) of a written request therefor, the Borrower or
the Canadian Borrower, as the case may be, shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower or the Canadian Borrower, as the case
may be, (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section, the Borrower or the Canadian Borrower, as the case may be, shall not be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower or the Canadian Borrower, as the case may be, of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower or the Canadian Borrower, as the case may be,
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

43



--------------------------------------------------------------------------------

2.19 Taxes. (a) Each payment made by or on behalf of any Loan Party under any
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding income, branch profit and franchise taxes
imposed on (or measured by) the net income or net profits of the Administrative
Agent or any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and any United States withholding taxes imposed by reason
of Section 1471 or Section 1472 of the Code other than by reason of a change in
law imposed after the date hereof (“Excluded Taxes”); provided that if any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender, the amounts
so payable to the Administrative Agent or such Lender by the applicable Loan
Party shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided further, however, that the
applicable Loan Party shall not be required to increase any such amounts payable
to the Administrative Agent or any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to the Administrative Agent’s or such Lender’s failure
to comply with the requirements of paragraph (d), (e) or (i), where applicable,
of this Section 2.19, (ii) that are United States withholding taxes imposed on
amounts payable to the Administrative Agent or such Lender at the time the
Administrative Agent or such Lender becomes a party to this Agreement except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower or the Canadian
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph, or,
(iii) that are United States withholding taxes imposed on amounts payable to the
Administrative Agent or such Lender at the time the Administrative Agent or such
Lender changes its lending office or other jurisdiction in which it receives
payments from the Borrower or the Canadian Borrower (other than in accordance
with Section 2.21) except to the extent that the Administrative Agent or such
Lender was entitled, prior to the change in lending office, to receive
additional amounts from the Borrower or the Canadian Borrower with respect to
such Non-Excluded Taxes pursuant to this paragraph.

(b) In addition, the Borrower and the Canadian Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or the Canadian Borrower, as promptly as possible thereafter the Borrower or the
Canadian Borrower shall send to the Administrative Agent for its own account or
for the account of the relevant Lender, as the case may be, a copy (or, if
reasonably available, a certified copy) of an original official receipt received
by the Borrower or the Canadian Borrower showing payment thereof. If (i) the
Borrower or the Canadian Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or (ii) the Borrower or the
Canadian Borrower fails to remit to the Administrative Agent the required
receipts or other required documentary evidence or (iii) any Non-Excluded Taxes
or Other Taxes are imposed directly upon the Administrative Agent or any Lender,
the Borrower or the Canadian Borrower shall indemnify the Administrative Agent
and the Lenders for such amounts and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure in the case of (i) or (ii), or any direct imposition,
in the case of (iii).

 

44



--------------------------------------------------------------------------------

(d) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder shall, to the
extent it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or as reasonable requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding (including any
documentation necessary to prevent withholding under Section 1471 or
Section 1472 of the Code). Each Lender and Administrative Agent that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Person”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Borrower and the Lender from which the related
participation shall have been purchased) two true, accurate and complete
originals (together with any applicable underlying IRS forms) of either U.S.
Internal Revenue Service Form W-8BEN, W-8IMY, W-8EXP, W-8ECI or any subsequent
versions thereof or successors thereto or, in the case of a Non-U.S. Person
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Person claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Person on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Non-U.S. Person
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Person. Each Non-U.S. Person shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non-U.S. Person
shall not be required to deliver any form pursuant to this Section that such
Non-U.S. Person is not legally able to deliver.

(e) A Lender or Administrative Agent that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower or the Canadian Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower or the Canadian Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Canadian Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender or Administrative
Agent is legally entitled to complete, execute and deliver such documentation
and in such Lender’s or Administrative Agent’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender or Administrative Agent.

(f) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified

 

45



--------------------------------------------------------------------------------

by the Borrower or the Canadian Borrower or with respect to which the Borrower
or the Canadian Borrower has paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the Borrower or the Canadian
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or the Canadian Borrower under this Section 2.19
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower and the Canadian Borrower, upon the request of the Administrative Agent
or such Lender, agree to repay the amount paid over to the Borrower or the
Canadian Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower, the Canadian Borrower or any other Person.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) Each Lender, other than a Non-U.S. Person, and Administrative Agent (other
than Persons that are corporations or otherwise exempt from United States backup
withholding tax), shall deliver at the time(s) and in the manner(s) prescribed
by applicable law, to the Borrower, the Canadian Borrower and Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased with copies to the Borrower and the
Canadian Borrower), as applicable, a properly completed and duly executed U.S.
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto, certifying under penalty of perjury that such Person is
exempt from United States backup withholding tax on payments made hereunder.

2.20 Indemnity. Each of the Borrower and the Canadian Borrower agrees, jointly
and severally, to indemnify each Lender for, and to hold each Lender harmless
from, any loss or expense that such Lender may sustain or incur as a consequence
of (a) default by the Borrower or the Canadian Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans or Canadian Cost of
Funds Loans, as the case may be, after the Borrower or the Canadian Borrower, as
the case may be, has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower or the Canadian
Borrower in making any prepayment of or conversion from Eurodollar Loans or
Canadian Cost of Funds Loans, as the case may be, after the Borrower or the
Canadian Borrower, as the case may be, has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans or Canadian Cost of Funds Loans, as the case may be, on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower or the Canadian Borrower, as the case may be, by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

46



--------------------------------------------------------------------------------

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower or the Canadian Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the Canadian Borrower or
the rights of any Lender pursuant to Section 2.18 or 2.19(a).

2.22 Replacement of Lenders. (a) Each of the Borrower and the Canadian Borrower
shall be permitted to replace any Lender that (i) requests reimbursement for
amounts owing pursuant to Section 2.18 or 2.19(a) or (ii) becomes a Defaulting
Lender, with a replacement financial institution; provided that (A) such
replacement does not conflict with any Requirement of Law, (B) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(C) prior to any such replacement, such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Section 2.18 or 2.19(a), (D) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (E) the Borrower or the Canadian
Borrower, as the case may be, shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan or Canadian Cost of Funds Loan, as the case
may be, owing to such replaced Lender shall be purchased other than on the last
day of the Interest Period relating thereto, (F) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(G) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower or
the Canadian Borrower, as the case may be, shall be obligated to pay the
registration and processing fee referred to therein), (H) until such time as
such replacement shall be consummated, the Borrower or the Canadian Borrower, as
the case may be, shall pay all additional amounts (if any) required pursuant to
Section 2.18 or 2.19(a), as the case may be, and (I) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower or the Canadian
Borrower, as the case may be, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment or waiver which pursuant to the terms of Section 10.1
requires the consent of all Lenders or of all Lenders directly affected thereby
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower or the Canadian Borrower, as the case may be, shall be
permitted to replace such Non-Consenting Lender (unless such Non-Consenting
Lender grants such consent); provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower or the Canadian Borrower, as the case may be, shall be liable
to such replaced Lender under Section 2.20 if any Eurodollar Loan or Canadian
Cost of Funds Loan, as the case may be, owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vi) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower or the Canadian Borrower, as the case may be, shall be
obligated to pay the registration and processing fee referred to therein), and
(vii) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower or the Canadian Borrower, as the case may be, the Administrative
Agent or any other Lender shall have against the replaced Lender.

 

47



--------------------------------------------------------------------------------

2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender.

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment or the Canadian Revolving Commitment (as applicable) of such
Defaulting Lender pursuant to Sections 2.8(a) or 2.8(b);

(b) the Revolving Commitment, Canadian Revolving Commitment, Revolving
Extensions of Credit and Canadian Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or L/C Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and L/C Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit do not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to Section 2.23(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to Section 2.23(c), then the fees payable to the Lenders pursuant to
Section 2.28(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; or

(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.23(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, all letter of credit
fees payable under Section 3.3(a) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Lender until such L/C Exposure is cash
collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the

 

48



--------------------------------------------------------------------------------

Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.23(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 10.7(a) but
excluding Section 2.22(a)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Lender or Swingline Lender, to be held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any Loans under this Agreement,
(vi) sixth, to the payment of any amounts owing to the Lenders or an Issuing
Lender or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
respect of L/C Obligations for which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2 are satisfied, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrower, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

2.24 Incremental Facilities. (a) The Borrower may, by written notice to the
Administrative Agent from time to time request Incremental Term Loans in an
aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders (which may include any existing Lender, it being
understood that no existing Lender shall be required to provide any Incremental
Term Loans) willing to provide such Incremental Term Loans, as the case may be,
in their own discretion; provided, that each Incremental Term Lender, if not
already a Lender hereunder (unless such Lender is the Sponsor or an Affiliate
thereof), shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Loans being requested (which shall be
(1) in minimum increments of $10,000,000, or

 

49



--------------------------------------------------------------------------------

(2) equal to the remaining Incremental Amount), (ii) the date, which shall be a
Business Day, on which such Incremental Term Loans are requested to be made to
become effective (the “Increased Amount Date”) pursuant to an Incremental
Facility Activation Notice, (iii) whether such Incremental Term Loans are to be
loans on the same terms as the outstanding Term Loans or loans with terms
different from the outstanding Term Loans, (iv) the use of proceeds for such
Incremental Term Loan and (v) pro forma financial statements demonstrating
(A) that the Consolidated Interest Coverage Ratio calculated on a pro forma
basis would be greater than 2.00:1.00 and (B) that the Consolidated Senior
Secured Leverage Ratio is not greater than 2.25:1.00, in each case, after giving
effect to such Incremental Term Loan and the application of the proceeds
therefrom (including by giving pro forma effect to any Permitted Acquisition
financed thereby) as if made and applied on the date of the most-recent
financial statements of the Borrower delivered pursuant to Section 6.1.

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loans of such Incremental Term Lender. Each Incremental
Assumption Agreement shall specify the terms of the Incremental Term Loans to be
made thereunder; provided that (i) the maturity date of any Incremental Term
Loan shall be no earlier than June 1, 2016, (ii) the weighted average life to
maturity of any Incremental Term Loan shall be no shorter than the average life
to maturity of the existing Term Facility, (iii) if the total yield (calculated
for both the Incremental Term Loans and the Term Loans, including the upfront
fees, any interest rate floors and any OID (as defined below but excluding any
arrangement, underwriting or similar fee paid by the Borrower)) in respect of
any Incremental Term Loans exceeds the total yield for the existing Term Loans
(it being understood that any such increase may take the form of original issue
discount (“OID”), with OID being equated to the interest rates in a manner
determined by the Administrative Agent based on an assumed four-year life to
maturity), the Applicable Margin for the Term Loans shall be increased so that
the total yield in respect of such Incremental Term Loans is no higher than the
total yield for the existing Term Loans, (iv) the Incremental Term Loans will
rank pari passu with in right of payment and security with the Loans, (v) the
proceeds for such Incremental Term Loan shall not be used to repurchase any
subordinated Indebtedness and (vi) the other terms of the Incremental Term
Loans, to the extent not consistent with those of the Term Loans, shall be
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loans evidenced thereby. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan may be made under
this Section 2.24 unless (i) on the date on which such Loan is made or of such
effectiveness, the conditions set forth in Section 5.2 shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Borrower and (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation to the extent (i) required by the
relevant Incremental Assumption Agreement and (ii) consistent with those
delivered on the Closing Date under Section 6.1 and such additional documents
and filings (including amendments to the Mortgages and other Security Documents
and title endorsement bring downs) as the Administrative Agent may reasonably
require to assure that the Incremental Term Loans are secured by the Collateral
ratably with the existing Term Loans.

 

50



--------------------------------------------------------------------------------

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the

 

51



--------------------------------------------------------------------------------

Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the Issuing Lender submitted to any L/C Participant with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 a.m., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(e).

 

52



--------------------------------------------------------------------------------

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower of
the date and amount thereof. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Existing Letters of Credit. On the Closing Date, all Existing Letters of
Credit shall be deemed to have been issued under this Agreement and shall be
outstanding hereunder and subject to all provisions contained herein and shall
be deemed to be Letters of Credit, and the Existing Letter of Credit Issuer
shall be deemed to be the Issuing Lender with respect to each Existing Letter of
Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings, the Borrower and the Canadian Borrower hereby jointly and severally
represent and warrant to the Administrative Agent and each Lender (subject to
Section 5.2(a)) that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at January 31, 2010
(including the notes thereto) (the “Pro Forma Balance Sheet”) and the related
pro forma consolidated statement of income of the Borrower and its consolidated
Subsidiaries (the “Pro Forma Statement of Income”) for the 12-month period
ending on January 31, 2010, copies of which have heretofore been furnished to
each Lender, have been prepared giving effect to the Transactions as if such
events had occurred as of such date (in the case of the Pro

 

53



--------------------------------------------------------------------------------

Forma Balance Sheet) or at the beginning of the period (in the case of the other
financial statements). The Pro Forma Balance Sheet has been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and presents fairly on a pro forma basis the estimated financial
position of Borrower and its consolidated Subsidiaries as at January 31, 2010,
assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b) The audited consolidated balance sheets of the Borrower as at February 3,
2008, February 1, 2009 and January 31, 2010, and the related consolidated
statements of income and of cash flows for the Fiscal Years ended on such dates,
reported on by and accompanied by an unqualified report from Ernst & Young LLP,
present fairly the consolidated financial condition of the Borrower as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective Fiscal Years then ended. The unaudited consolidated
balance sheet of the Borrower as at January 31, 2010, and the related unaudited
consolidated statements of income and cash flows for the twelve-month period
ended on such date, present fairly the consolidated financial condition of the
Borrower as at such date, and the consolidated results of its operations and its
consolidated cash flows for the twelve-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). No Group Member has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from January 31, 2010 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.

4.2 No Change. Since January 31, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except, in the case of clauses (c) and (d), to the
extent that the failure to be so qualified or to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower and the
Canadian Borrower, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrower and the Canadian Borrower, to authorize the extensions of credit on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the Acquisition and
the extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) consents, authorizations, filings and notices described in Schedule
4.4 (which such consents, authorizations, filings and notices, if specified as
having been obtained or made or as being in full force and effect in Schedule
4.4, have been so obtained or made or are in full force and effect) and (ii) the
filings referred to in Section 4.19. Each Loan Document has been duly executed
and

 

54



--------------------------------------------------------------------------------

delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law in any material respect or any material Contractual Obligation of any
Group Member and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

4.6 Litigation. Except as disclosed in Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings, the Borrower or the
Canadian Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has good, sufficient and
legal title in (in the case of fee interests in real property), or a valid
leasehold interest in (in the case of leasehold interests in real property), all
its real property, and good title to, or a valid leasehold interest in, all its
other material personal property, and none of such property is subject to any
Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. Except as disclosed on Schedule 4.9, no claim has been asserted and
is pending or threatened, in writing, by any Person challenging any Intellectual
Property owned or used by any Group Member, nor does Holdings, the Borrower or
the Canadian Borrower know of any valid basis for any such claim. To the
knowledge of Holdings, the Borrower and the Canadian Borrower, (a) the conduct
of the business by each Group Member does not infringe on the rights of any
Person in any material respect, and (b) each Group Member’s Intellectual
Property is not being infringed by any Person in any material respect. Each
Group Member takes commercially reasonable steps to maintain and protect its
Intellectual Property necessary for the conduct of its business in all material
respects.

4.10 Taxes. Each Group Member has filed or caused to be filed all material
Federal, state, provincial and other tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other material taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); to the best knowledge of Holdings, the Borrower and the Canadian
Borrower, no tax Lien has been filed (other than tax Liens on its property that
are not yet due and payable), and, to the best knowledge of Holdings, the
Borrower and the Canadian Borrower, no claim is being asserted, with respect to
any such tax, fee or other charge.

 

55



--------------------------------------------------------------------------------

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of
Holdings, the Borrower or the Canadian Borrower, threatened; (b) to the
knowledge of Holdings, the Borrower and the Canadian Borrower, hours worked by
and payment made to employees of each Group Member have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

4.13 ERISA. No ERISA Event has occurred during the five-year period prior to the
date on which this representation is made that, when taken together with all
other such ERISA Events would reasonably be expected to result in a Material
Adverse Effect. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used for purposes of Statement of
Financial Accounting Standards No. 158) did not, as of the last annual valuation
date prior to the date on which this representation is made, exceed the value of
the assets of such Single Employer Plan allocable to such accrued benefits by an
amount that has had, or would reasonably be expected to have, a Material Adverse
Effect, and, if all of the Single Employer Plans were terminated (disregarding
any Single Employer Plans with surpluses), the unfunded liabilities with respect
to such Single Employer Plans, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation or formation of each
Subsidiary, including without limitation the Canadian Borrower, and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents or under such Subsidiaries’ existing constituent documents.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and to pay related fees and expenses. The proceeds of
the Revolving Loans, the Canadian Revolving Loans, the Additional Revolving
Loans, the Swingline Loans and the Letters of Credit shall be used for general
corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect or as disclosed on Schedule 4.17:

 

56



--------------------------------------------------------------------------------

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings, the Borrower or the Canadian Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings, the Borrower and the Canadian Borrower,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc . No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them (as
modified or supplemented by other information so furnished), for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted (when taken as a whole and after giving effect to any
updates and supplements thereto) to state a material fact (known to Holdings,
the Borrower or the Canadian Borrower, in the case of any document not furnished
by any of them) necessary to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made or furnished, it
being recognized by the Lenders that such financial information as it relates

 

57



--------------------------------------------------------------------------------

to future events are subject to significant uncertainties and contingencies and
are not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein and such differences may be material or substantial.
As of the date hereof, the representations and warranties contained in the
Acquisition Documentation are true and correct in all material respects. There
is no fact known to any Loan Party (other than matters of a general economic and
industry specific nature) that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock defined in and
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected (with respect to Intellectual Property, to the extent such
perfection and priority may be achieved by filings made in the U.S. Patent and
Trademark Office and the U.S. Copyright Office) Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.3); provided, however, that (i) the recordation of any
trademark security agreement in the U.S. Patent and Trademark Office shall occur
within three (3) months of the date of the Guarantee and Collateral Agreement;
(ii) the recordation of any copyright security agreement shall occur within one
(1) month of the date of the Guarantee and Collateral Agreement;
(iii) subsequent recordations may be necessary to perfect the security interest
in issued registrations and applications for Intellectual Property acquired
after the date of the Guarantee and Collateral Agreement; and (iv) certain
actions may be required in order to perfect the Lien in Intellectual Property
included in the Collateral which is protected under non-U.S. law.

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1B-1 lists, as of the Closing Date, each parcel of owned real
property located in the United States and held by the Borrower or any of its
Subsidiaries and Schedule 1.1B-2 lists, as of the Closing Date, each leasehold
interest in real property located in the United States and held by the Borrower
or any of its Subsidiaries where the applicable lease agreement does not require
the consent of the landlord thereunder to the granting of a leasehold mortgage
by the lessee thereunder. Schedule 1.1B-3 lists, as of the Closing Date, each
leasehold interest in real property located in the United States and held by the
Borrower or any of its Subsidiaries where the applicable lease agreement
requires the consent of the landlord thereunder to the granting of a leasehold
mortgage by the lessee thereunder.

4.20 Solvency. Each Loan Party is, and after giving effect to the Acquisition
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be, Solvent (it being understood that the
representation contained in this Section 4.20, when made on the Closing Date,
shall be made on a consolidated basis for Holdings and its Subsidiaries, after
giving effect to the Transactions).

 

58



--------------------------------------------------------------------------------

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation and the Senior Note
Indenture, including any amendments, supplements or modifications with respect
to any of the foregoing.

4.22 Franchise Agreements. The Borrower has delivered to the Administrative
Agent true and complete copies of any franchise agreements to which the Borrower
or any of its Subsidiaries is a party.

4.23 Anti-Terrorism. (a) The Borrower is not and, to the knowledge of the
Borrower, none of its Affiliates is, in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the PATRIOT Act.

(b) The Borrower is not, and to the knowledge of the Borrower, no (i) agent of
the Borrower (excluding any Agent, Lender, Swing Line Lender or Issuing Bank)
acting directly at the request of the Borrower or (ii) Affiliate of the Borrower
benefiting in any capacity in connection with the Loans is, any of the following
(in each case, with respect to agents of the Borrower, as at the date of such
Person acting at the request of the Borrower):

 (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 (ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 (iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or

 (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order.

(c) The Borrower does not, and to the knowledge of the Borrower, no agent of the
Borrower (excluding any Agent, Lender, Swing Line Lender or Issuing Bank) acting
directly at the request of the Borrower in connection with the Loans,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

 

59



--------------------------------------------------------------------------------

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement or, in the case of the Lenders, an
Addendum, executed and delivered by the Administrative Agent, Holdings, the
Borrower, the Canadian Borrower and each Person listed on Schedules 1.1A and
1.1C, (ii) the Guarantee and Collateral Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor and (iii) an
Acknowledgement and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.

(b) Acquisition, etc. The following transactions shall have been consummated, in
each case on terms and conditions reasonably satisfactory to the Lenders:

(i) the Purchaser shall acquire Target in accordance with the Purchase Agreement
and in accordance with applicable law (the “Acquisition”) (it being understood
that no material provision of the Purchase Agreement shall have been amended or
waived in any respect which could reasonably be considered to be materially
adverse to the Lenders without the prior written consent of the Lead Arrangers);

(ii) the Purchaser shall issue to the Sponsor, the Sellers, certain members of
the Borrower’s management and/or certain co-investors reasonably satisfactory to
the Administrative Agent, common equity of the Purchaser in an amount equal to
at least 35% of the total capitalization of Holdings and the Borrower (the
“Equity Contribution”);

(iii) the Borrower shall receive, substantially concurrently with the initial
extension of credit hereunder, at least $200,000,000 in aggregate gross cash
proceeds from the issuance of the Senior Notes; and

(iv) (A) The Administrative Agent shall receive satisfactory evidence that the
Borrower’s Credit Agreement, dated as of March 8, 2006, as amended by the first
amendment dated August 17, 2006 (the “Existing Credit Agreement”), shall be
terminated and all amounts thereunder shall be paid in full; and
(B) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith.

(c) Existing Notes. The Borrower (i) shall have delivered to the trustee under
the Existing Notes an irrevocable notice of redemption to be given by the
trustee on the Closing Date to all holders of the Existing Notes to effect the
redemption in full of all outstanding Existing Notes on the earliest possible
date following the Closing Date; and (ii) shall have deposited with the trustee
an amount equal to the amount that the holders of the Existing Notes are
entitled to receive on the redemption date of the Existing Notes, including
accrued and unpaid interest thereon to, but excluding, the redemption date.

(d) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and Pro Forma Statement of Income and
(ii) unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
each fiscal quarter ended (A) after January 31, 2010 and (B) at least 45 days
before the Closing Date ; provided that filing of the required financial
statements on form 10-K and form 10-Q by the Borrower will satisfy such
requirements.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the

 

60



--------------------------------------------------------------------------------

reasonable fees and expenses of legal counsel), on or before the Closing Date.
All such amounts will be paid with proceeds of Loans made on the Closing Date
and will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit C, with
appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Weil, Gotshal & Manges LLP, counsel to the Borrower,
the Canadian Borrower and their Subsidiaries, substantially in the form of
Exhibit F; and

(ii) the legal opinion of local counsel in each of New York, Delaware, Missouri,
California, Texas, and Canada.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that, in the event that
items described in clause (ii) are not or cannot be provided on the Closing Date
after the Borrower’s use of commercially reasonable efforts to do so or without
undue delay, burden or expense, the delivery of such items shall not constitute
a condition precedent to the initial extensions of credit on the Closing Date,
but instead shall be provided in accordance with Section 6.13.

(i) Filings, Registrations and Recordings. The Administrative Agent shall have
received each document (including any Uniform Commercial Code financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), and each document shall be in proper form
for filing, registration or recordation; provided that, in the event that items
described in this Section 5.1(i) (other than any Uniform Commercial Code
financing statements) are not or cannot be provided on the Closing Date after
the Borrower’s use of commercially reasonable efforts to do so or without undue
delay, burden or expense, the delivery of such items shall not constitute a
condition precedent to the initial extension of credit on the Closing Date, but
instead shall be provided in accordance with Section 6.13.

(j) Solvency Certificate. The Administrative Agent shall have received a
certificate from the chief financial officer of Holdings certifying that
Holdings and its subsidiaries, on a consolidated basis after giving effect to
the Transactions and the transactions specified in paragraph (b) above, are
Solvent.

 

61



--------------------------------------------------------------------------------

(k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement; provided that in the event such certificates are not or
cannot be provided on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so or without undue delay, burden or expense, the
delivery of such certificates shall not constitute a condition precedent to the
initial extension of credit on the Closing Date, but instead shall be provided
in accordance with Section 6.13.

(l) Pro Forma Leverage Ratio. The Pro Forma Leverage Ratio shall not exceed 5.65
to 1.0, and the Borrower shall have provided reasonably satisfactory support for
such calculation, provided that the Sponsor shall have the ability to cure any
shortfall with equity contributions in the same manner as provided for in
Section 8.2 with respect to the Financial Condition Covenants.

(m) Ratings. The Borrower shall have received a public corporate credit rating
and the Facilities shall have received a rating, in each case, from both Moody’s
and S&P.

(n) Since January 31, 2010, there shall not have been any change, effect, event,
occurrence, state of facts or development, that, individually or in the
aggregate has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, financial condition, liabilities or results of
operations of the Target and its subsidiaries, taken as a whole (a “Closing Date
Material Adverse Effect”); provided that none of the following shall be deemed,
either alone or in combination, to constitute, and none of the following shall
be taken into account in determining whether there has been or would reasonably
be expected to have a Closing Date Material Adverse Effect: (1) any change,
effect, event, occurrence, state of facts or development in the financial or
securities markets or the economy in general; (2) any change, effect, event,
occurrence, state of facts or development in general political or business
conditions (including the commencement, continuation or escalation of war,
material armed hostilities or other material international or national calamity
or acts of terrorism or earthquakes, hurricanes, other natural disasters or acts
of God); (3) any change, effect, event, occurrence, state of facts or
development in the industries in which the Target or its subsidiaries operate in
general, including prevailing interest rates, commodity markets and energy
costs; (4) any change in applicable Legal Requirements, GAAP (in each case as
defined in the Purchase Agreement) or other accounting standard, or
authoritative interpretations thereof, after the date of the Purchase Agreement;
(5) the announcement of the execution of the Purchase Agreement; (6) any change,
effect, event, occurrence state of facts or development resulting from the
Sellers’ (as defined in the Purchase Agreement) or the Target’s compliance with
its obligations under the Purchase Agreement; or (7) any change, effect, event,
occurrence, state of facts or development resulting from the Buyer’s (as defined
in the Purchase Agreement) unreasonably withholding its consent following
written notice from the Securityholder Representative (as defined in the
Purchase Agreement) to the Buyer of such request pursuant to Section 7.1
(Conduct of Business of the Company) of the Purchase Agreement; provided,
further, that, with respect to clauses (1), (2), (3) and (4), any such change,
effect, event, occurrence, state of facts or development occurring after the
date hereof shall not be disregarded to the extent that it disproportionately
impacts the Target and its subsidiaries, taken as a whole, as compared to other
similarly situated companies (by size or otherwise) operating in the principal
industries and geographic areas in which the Company and its subsidiaries
operate.

 

62



--------------------------------------------------------------------------------

(o) On the Closing Date, after giving effect to the Transactions, neither the
Borrower nor any of its Subsidiaries shall have any material Indebtedness for
borrowed money other than (i) the Facilities, (ii) the Senior Notes,
(iii) Closing Indebtedness (as such term is defined in the Purchase Agreement,
but with it being understood that the only amounts of material indebtedness for
borrowed money itemized in Schedule 1.1(a) of the Purchase Agreement outstanding
after giving effect to the Transactions will be the amounts itemized under the
heading “Fin Agreement (2)” thereof) and (iv) an amount equal to approximately
$1,400,000, which reflects the amount payable to the Borrower’s previous owners
or employees, including relating to the Founders’ Employment Agreements (as
defined in the Purchase Agreement).

(p) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date (it being understood that, notwithstanding the foregoing,
only the making of the representations and warranties contained in Sections 4.3,
4.4, 4.11, 4.14, 4.16, 4.19 (subject, on the Closing Date to the provisos
contained in each of Section 5.1(h), (i) and (k) above) and 4.20 (the “Specified
Representations”) will be a condition on the Closing Date and that, to the
extent that any of the representations and warranties made on the Closing Date
are qualified by or subject to “Material Adverse Effect”, such representation or
warranty shall be deemed to be qualified by or subject to “Closing Date Material
Adverse Effect” for the purposes of any representations and warranties made or
to be made on, as of, or prior to the Closing Date).

(b) No Default. No Default or Event of Default (subject, in the case of the
initial extensions of credit on the Closing Date, to Section 5.2(a) above) shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

(c) Covenant Compliance. The Borrower shall have delivered to the Administrative
Agent a Compliance Certificate demonstrating, immediately after such extension
of credit, compliance on a pro forma basis with the covenants set forth in
Section 7.1 hereof (whether or not a Covenant Compliance Period is in effect).

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Holdings, the Borrower and the Canadian Borrower hereby jointly and severally
agree that, so long as the Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings, the Borrower and the Canadian
Borrower shall and shall cause each of its Subsidiaries to:

 

63



--------------------------------------------------------------------------------

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing;

(b) as soon as available, but in any event not later than 45 days (or, in the
case of the first quarterly period end date following the Closing Date, not
later than 75 days) after the end of each of the first three quarterly periods
of each Fiscal Year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the Fiscal Year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as fairly presenting, in all material
respects, the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as at the dates indicated (subject to normal
year-end audit adjustments and the absence of footnotes); and

(c) as soon as available, but in any event not later than 30 days after the end
of each monthly fiscal accounting period occurring during each Fiscal Year of
the Borrower (other than the third, sixth, ninth and twelfth such monthly fiscal
accounting period), financial statements of the Borrower and its Subsidiaries in
a form reasonably acceptable to the Administrative Agent, prepared in accordance
with GAAP, certified by a Responsible Officer as fairly presenting, in all
material respects, the consolidated financial condition and results of
operations of the Borrower and its Subsidiaries as at the dates indicated
(subject to normal year-end audit adjustments and the absence of footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), (i) a certificate of a Responsible Officer stating that,
to the best of each such Responsible Officer’s knowledge, such Responsible
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate and (ii) (x) a Compliance Certificate containing
all information and calculations necessary for determining compliance by

 

64



--------------------------------------------------------------------------------

each Group Member with the provisions of this Agreement referred to therein as
of the last day of the fiscal quarter or Fiscal Year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property acquired
by any Loan Party since the date of the most recent report delivered pursuant to
this clause (y) (or, in the case of the first such report so delivered, since
the Closing Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each Fiscal Year of the Borrower, a detailed consolidated budget for the
following Fiscal Year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following Fiscal Year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income (showing quarter-by-quarter break-downs)
and a description of the underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such Fiscal Year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

(d) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries
(including comparable store narrative discussion and analysis for same store
sales) for such fiscal quarter and for the period from the beginning of the then
current Fiscal Year to the end of such fiscal quarter, as compared to the
portion of the Projections covering such periods and to the comparable periods
of the previous year;

(e) no later than 10 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Senior Note Indenture or the Acquisition
Documentation;

(f) within five days after the same are sent, copies of all financial statements
and reports that Holdings or the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that Holdings or
the Borrower may make to, or file with, the SEC;

(g) promptly following receipt thereof, copies of any documents described in
Sections 101(k) and 101(l) of ERISA that the Borrower, the Canadian Borrower or
any of their Commonly Controlled Entities may request with respect to any
Multiemployer Plan; provided, that if the Borrower, the Canadian Borrower or any
of their Commonly Controlled Entities have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Borrower, the
Canadian Borrower and/or any of their Commonly Controlled Entities shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower or the Canadian Borrower or any of their Commonly
Controlled Entities shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and

(h) promptly, such additional financial and other information as any Lender
through the Administrative Agent may from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature,

 

65



--------------------------------------------------------------------------------

except (i) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
(ii) where the amount thereof, the failure of which to make such payment, would
not cause an Event of Default under Section 8.1(e).

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product
liability, flood and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender upon reasonable advance notice and during normal
business hours to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Group Members with officers and
employees of the Group Members and with their independent certified public
accountants; provided that in the case of any discussion or meeting with the
independent public accountants, only if the Borrower has been given the
opportunity to participate in such discussion or meeting.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $2,500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

(d) the occurrence of any ERISA Event that, when taken alone or together with
any other ERISA Events, would reasonably be expected to have a Material Adverse
Effect;

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

 

66



--------------------------------------------------------------------------------

(f) any amendment or modification of any material provision relating to
compensation, term or advertising requirements under any franchise agreement.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply with, and use commercially reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that the failure to comply therewith could not reasonably be expected
to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.9 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Group Member (other than (w) any property described in
paragraph (b), (c), (d) or (e) below, (x) any property subject to a Lien
expressly permitted by Section 7.3(g), (y) property acquired by any Excluded
Foreign Subsidiary and (z) any property not meeting the minimum thresholds set
forth in the Guarantee and Collateral Agreement) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 7.3(g) and (y) real property acquired
by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such real property, (ii) if requested by the Administrative
Agent, provide the Lenders with (x) title and extended coverage insurance
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate and (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(c) With respect to any leasehold property acquired after the Closing Date
(other than any leasehold property acquired by any Excluded Foreign Subsidiary),
promptly execute and deliver

 

67



--------------------------------------------------------------------------------

(or, to the extent landlord consent to such leasehold Mortgage is required, use
its commercially reasonable efforts to execute and deliver) a first priority
leasehold Mortgage, in favor of the Administrative Agent, for the benefit of the
Lenders, covering such leasehold property, together with such documents, title
insurance policies and legal opinions as the Administrative Agent shall request
consistent with the provisions of Section 6.11.

(d) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

(e) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 66% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

6.10 Landlord Consents. Use its commercially reasonable efforts to obtain
landlord consents to the granting of a leasehold mortgage in favor of the
Administrative Agent with respect to each leasehold property listed on Schedule
1.1B-3, in form and substance reasonably satisfactory to the Administrative
Agent.

6.11 Mortgages. On or prior to the date that is 90 days following the Closing
Date (or, in relation to a landlord consent obtained pursuant to Section 6.10
above, following the date such consent is obtained, or, in either case, such
later date as the Administrative Agent may agree in its sole discretion),
deliver to the Administrative Agent the following with respect to each Mortgaged
Property: (i) a Mortgage with respect to each such Mortgaged Property; (ii) any
existing maps, plats and/or as-built

 

68



--------------------------------------------------------------------------------

surveys of such Mortgaged Properties which are in the possession of any Loan
Party; (iii) a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance, in each case in form and substance
reasonably satisfactory to the Administrative Agent (together with evidence that
all premiums in respect of each such policy, all charges for mortgage recording
taxes, and all related expenses, if any, have been paid); (iv) a “life of loan”
standard flood hazard determination; (v) if such Mortgaged Property is located
in a “special flood hazard area” (A) a policy of flood insurance that (1) covers
such Mortgaged Property, written in an amount reasonably satisfactory to the
Administrative Agent, and (B) confirmation that the Borrower has received, with
respect to such Mortgaged Property, the notice required pursuant to
Section 208(e)(3) of Regulation H of the Board; and (vi) a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting such Mortgaged Property.

6.12 Maintenance of Ratings. Each of Holdings and the Borrower will use
commercially reasonable efforts, including, for the avoidance of doubt, the
payment of the usual and customary fees and expenses of each of S&P and Moody’s,
to cause (a) the Borrower to continuously have a public corporate credit rating
from each of S&P and Moody’s (but not to maintain a specific rating) and (b) the
Term Facility and the Revolving Facility to be continuously rated by each of S&P
and Moody’s (but not to maintain a specific rating).

6.13 Post-Closing Covenants. Cause each post-closing matter identified on
Schedule 6.13 to be on or before the date set forth on Schedule 6.13 with
respect to such post-closing matter.

SECTION 7. NEGATIVE COVENANTS

Holdings, the Borrower and the Canadian Borrower hereby jointly and severally
agree that, so long as the Commitments remain in effect, any Letter of Credit
remains outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, each of Holdings, the Borrower and the Canadian
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants

(a) Consolidated Leverage Ratio. During a Covenant Compliance Period, permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter    Consolidated
Leverage Ratio Third Quarter of Fiscal Year 2010 through First Quarter of Fiscal
Year 2011    5.25:1.00 Second Quarter of Fiscal Year 2011 through Fourth Quarter
of Fiscal Year 2011    5.00:1.00

First Quarter of Fiscal Year 2012

   4.75:1.00 Second Quarter of Fiscal Year 2012 through Fourth Quarter of Fiscal
Year 2012    4.50:1.00

 

69



--------------------------------------------------------------------------------

First Quarter of Fiscal Year 2013    4.25:1.00 Second Quarter of Fiscal Year
2013 through Fourth Quarter of Fiscal Year 2013    4.00:1.00 First Quarter of
Fiscal Year 2014    3.75:1.00 Second Quarter of Fiscal Year 2014 through Third
Quarter of Fiscal Year 2014    3.50:1.00 Fourth Quarter of Fiscal Year 2014 and
thereafter    3.25:100

(b) Consolidated Fixed Charge Coverage Ratio. During a Covenant Compliance
Period, permit the Consolidated Fixed Charge Coverage Ratio for any period of
four consecutive fiscal quarters of the Borrower ending with any fiscal quarter
set forth below to be less than the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter

   Consolidated Fixed
Charge Coverage Ratio Third Quarter of Fiscal Year 2010 through Fourth Quarter
of Fiscal Year 2010    1.00:1.00 First Quarter of Fiscal Year 2011 through
Fourth Quarter of Fiscal Year 2011    1.05:1.00 First Quarter of Fiscal Year
2012 through Fourth Quarter of Fiscal Year 2012    1.10:1.00 First Quarter of
Fiscal Year 2013 through Fourth Quarter of Fiscal Year 2013    1.15:1.00 First
Quarter of Fiscal Year 2014 through Third Quarter of Fiscal Year 2014   
1.20:1.00 Fourth Quarter of Fiscal Year 2014 and thereafter    1.30:1.00

 

70



--------------------------------------------------------------------------------

; provided, that for the purposes of determining the ratio described above for
the third quarter of Fiscal Year 2010, the fourth quarter of Fiscal Year 2010
and the first quarter of Fiscal Year 2011, Consolidated Fixed Charges for the
relevant period shall be deemed to equal Consolidated Fixed Charges for such
fiscal quarter (and, in the case of the latter two such determinations, each
previous fiscal quarter commencing after the Closing Date) multiplied by 4, 2
and 4/3, respectively.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, replacements, renewals or extensions thereof
(without increasing the principal amount thereof or shortening the maturity
thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $15,000,000 at any one time outstanding and any refinancings,
refundings, replacements, renewals or extensions thereof (without increasing the
principal amount thereof or shortening the maturity thereof);

(f) (i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $200,000,000, (ii) Indebtedness of the
Borrower in respect of the Senior Notes or other Permitted Senior Indebtedness
in an aggregate principal amount not to exceed $50,000,000 provided that (A) the
Consolidated Interest Coverage Ratio calculated on a pro forma basis would be
greater than 2.00:1.00 and (B) the Consolidated Senior Secured Leverage Ratio is
not greater than 2.25:1.0, in each case, after giving effect to the incurrence
of such Indebtedness and the application of the proceeds therefrom and
(iii) Guarantee Obligations of Holdings and any Subsidiary Guarantor in respect
of such Indebtedness under clauses (i) and (ii) above and any refinancings,
refundings, replacements, renewals or extensions thereof (without increasing the
principal amount thereof or shortening the maturity thereof) that qualifies as
Permitted Senior Indebtedness;

(g) Permitted Senior Indebtedness and any refinancings, refundings,
replacements, renewals or extensions thereof (without increasing the principal
amount thereof or shortening the maturity thereof) to the extent the Net Cash
Proceeds in respect thereof are used to prepay Term Loans pursuant to
Section 2.11(a);

(h) endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(i) Indebtedness in respect of Swap Agreements permitted under Section 7.12;

(j) Indebtedness of any Excluded Foreign Subsidiary to the Borrower or any
Subsidiary of the Borrower, provided that all such intercompany Indebtedness
shall be subordinated to the Obligations on terms satisfactory to the
Administrative Agent and shall be in an aggregate principal amount not to exceed
$1,000,000;

 

71



--------------------------------------------------------------------------------

(k) Indebtedness consisting of Guarantee Obligations of any Indebtedness of the
Borrower or any of its Subsidiaries otherwise permitted to be incurred pursuant
to this Section 7.2;

(l) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower following the Closing Date, which Indebtedness is in
existence at the time such Person becomes a Subsidiary and is not created in
connection with or in contemplation of such Person becoming a Subsidiary;
provided that the aggregate principal amount of all such Indebtedness in the
aggregate shall not exceed $5,000,000 at any time outstanding (and any
refinancings, refundings, replacements, renewals or extensions thereof (without
increasing the principal amount thereof or shortening the maturity thereof));

(m) Indebtedness consisting of obligations to employees, directors and
consultants of Holdings (or any direct or indirect parent of Holdings that
exists for the sole purpose of being a direct or indirect holding company of
Holdings to the extent attributable to the operation of Holdings and its
Subsidiaries), the Borrower or its Subsidiaries in respect of stock ownership or
stock option plans to the extent that such obligations are permitted under
Section 7.6;

(n) Indebtedness incurred in respect of workers’ compensation claims,
self-insurance obligations, performance, surety and similar bonds and completion
guarantees provided by the Borrower or any Subsidiary of the Borrower in the
ordinary course of business, provided such Indebtedness is not overdue;

(o) Indebtedness arising from agreements of Holdings, the Borrower or any
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price or similar obligations (including payments in relation to escrow or
holdback obligations or, solely pursuant to clause (ii) below, tax benefit
obligations), in each case, incurred or assumed (i) in connection with the
disposition of any business, assets or Capital Stock or (ii) in connection with
the Acquisition Documentation (without giving effect to subsequent amendments,
waivers or other modifications to such agreements or documents);

(p) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided, however, that such Indebtedness is extinguished within five
Business Days of incurrence;

(q) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$20,000,000 at any one time outstanding;

(r) Indebtedness arising under Card Programs, provided that the aggregate
outstanding amount of such Indebtedness shall not exceed $5,000,000 at any time;
and

(s) additional unsecured Indebtedness of Borrower and its Restricted
Subsidiaries; provided, that (i) both immediately prior and after giving effect
thereto, (A) no Event of Default shall exist or result therefrom and (B) (x) the
Consolidated Interest Coverage Ratio would be greater than 2.00:1.00 and (y) the
Consolidated Senior Secured Leverage Ratio would not be greater than 2.25:1.00,
in each case, calculated on a pro forma basis (as if such Indebtedness (and

 

72



--------------------------------------------------------------------------------

any Investment (or similar transaction) consummated in connection with the
incurrence of such Indebtedness) had been incurred, or had occurred, as the case
may be, on the first day of the most recently completed period of four
consecutive fiscal quarters of the Borrower and its consolidated Subsidiaries
ending on or prior to such date), (ii) such Indebtedness matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, June 1, 2016, and (iii) such Indebtedness has other terms and
conditions that are market terms on the date of incurrence (as determined in
good faith by the Borrower).

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due and payable or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries and other
encumbrances on each Mortgaged Property as and to the extent permitted by the
Mortgage applicable thereto;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (iii) the Indebtedness secured thereby does not exceed
100% of the cost of such assets at the time of such acquisition, including
transaction costs incurred in connection with such acquisition and (iv) the
amount of Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

 

73



--------------------------------------------------------------------------------

(j) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(k) any attachment or judgment Lien not constituting an Event of Default under
Section 8.1(h);

(l) non-exclusive licenses or sublicenses of Intellectual Property granted by
the Borrower or any of its Subsidiaries in the ordinary course of business
consistent with past practice and not interfering in any respect with the
ordinary conduct of the business of the Borrower or such Subsidiary;

(m) bankers liens and rights of set-off with respect to customary depositary
arrangements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;

(n) Liens securing Indebtedness permitted under Section 7.2(l); provided that
(i) such Liens are not created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) such Liens do not apply to any other property
of the Borrower or any of its Subsidiaries, and (iii) such Liens secure only
those obligations secured by such Liens on the date such Person becomes a
Subsidiary;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $2,000,000 at any one time;

(q) Liens securing Swap Agreements permitted under Section 7.12 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrower and all Subsidiaries) $5,000,000 at any one time;

(r) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $5,000,000 at any one time; and

(s) Liens on property or assets of Excluded Foreign Subsidiaries securing
Indebtedness and other obligations of Excluded Foreign Subsidiaries that are
incurred under Section 7.2 in an aggregate principal amount outstanding at any
one time not to exceed $10,000,000.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

74



--------------------------------------------------------------------------------

(a) (i) any Subsidiary of the Borrower (other than the Canadian Borrower) may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary Guarantor
shall be the continuing or surviving corporation) and (ii) any Excluded Foreign
Subsidiary (other than the Canadian Borrower) may be merged or consolidated with
or into any other Excluded Foreign Subsidiary;

(b) (i) any Subsidiary of the Borrower (other than the Canadian Borrower) may
Dispose of any or all of its assets (x) to the Borrower or any Wholly Owned
Subsidiary Guarantor (upon voluntary liquidation or otherwise) or (y) pursuant
to a Disposition permitted by Section 7.5 and (ii) any Excluded Foreign
Subsidiary (other than the Canadian Borrower) may Dispose of any or all of its
assets to any other Excluded Foreign Subsidiary;

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and

(d) the Acquisition may be consummated.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of damaged, obsolete, surplus or worn out property in the
ordinary course of business;

(b) the sale of inventory or the licensing of Intellectual Property or other
general intangibles in connection with franchise agreements in the ordinary
course of business;

(c) Dispositions permitted by clause (i)(x) or clause (ii) of Section 7.4(b);

(d) the sale or issuance of the Borrower’s or any Subsidiary’s Capital Stock to
Holdings, the Borrower or any Wholly Owned Subsidiary Guarantor;

(e) cash and Cash Equivalents;

(f) Permitted Sale-Leasebacks to the extent the Net Cash Proceeds in respect
thereof are used to prepay Term Loans pursuant to Section 2.11(b);

(g) Dispositions to the Borrower or any of its Subsidiaries; provided that any
such Dispositions involving a Subsidiary that is not a Loan Party shall be made
in compliance with Section 7.10;

(h) Dispositions constituting Investments permitted under Section 7.8;

(i) Dispositions of assets in a single or series of related transaction not
constituting an Asset Sale; and

(j) the Disposition of other property or a series of related Dispositions of
property having a book value not to exceed $15,000,000 in the aggregate for any
Fiscal Year of the Borrower.

 

75



--------------------------------------------------------------------------------

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in Capital Stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor and, on a pro rata basis, to its equity holders (with
respect to any non-Wholly Owned Subsidiary);

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings, and Holdings may pay
dividends to its direct or indirect parent that exists for the sole purpose of
being a direct or indirect holding company of Holdings, to: (i) purchase its own
common stock or common stock options from present or former officers, directors,
consultants or employees of such Person upon the death, disability or
termination of employment of such officer, director, consultant or employee or
make payments to present or former officers, directors, consultants or employees
of such Person in respect of stock ownership or stock option plans, provided,
that the aggregate amount of payments under this clause (i) after the date
hereof (net of any proceeds received by Holdings (or any such direct or indirect
parent of Holdings) and contributed to the Borrower after the date hereof in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $2,500,000 in the aggregate for any Fiscal Year of
the Borrower; and (ii) pay amounts expressly permitted by Section 7.10(b) below;
and

(c) the Borrower may pay dividends to Holdings and Holdings may pay dividends to
its direct or indirect parent that exists for the sole purpose of being a direct
or indirect holding company of Holdings, to pay: (i) corporate overhead expenses
incurred in the ordinary course of business not to exceed (A) $1,000,000 prior
to a Qualifying IPO and (B) $2,000,000 on or following a Qualifying IPO, in each
case in any Fiscal Year, (ii) any taxes that are due and payable by Holdings (or
any such direct or indirect parent of Holdings) as a result of being part of a
consolidated, combined or unitary tax group with the Borrower, or (iii) amounts
contemplated by Section 7.2(o).

7.7 Capital Expenditures. Make or commit to make any initial New Unit Capital
Expenditure at any time that (a) the aggregate Available Revolving Commitments
is less than $15,000,000 and (b) the Consolidated Leverage Ratio as at the last
day of the period of four consecutive fiscal quarters most recently ended for
which the Borrower has delivered a Compliance Certificate is greater than the
Incurrence Ratio; provided that the restrictions contained in this Section 7.7
shall not apply to initial New Unit Capital Expenditures comprised of the then
available Cumulative Credit that is attributable to clause (a)(ii) of the
definition of “Cumulative Credit” that the Borrower chooses to apply to an
initial New Unit Capital Expenditure.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) investments in cash and Cash Equivalents;

 

76



--------------------------------------------------------------------------------

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,500,000 at any one time
outstanding;

(e) the Acquisition;

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

(g) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor, or upon
the making of such Investment or if as a result of such Investment, such Person
becomes a Wholly Owned Subsidiary Guarantor, or such Person is merged into or
consolidated with or transfers all or substantially all of its assets to the
Borrower or any Wholly Owned Subsidiary Guarantor;

(h) intercompany loans to any Excluded Foreign Subsidiary to the extent
permitted under Section 7.2(j);

(i) Capital Expenditures permitted by Section 7.7;

(j) Investments existing as of the Closing Date and listed on Schedule 7.8(j);

(k) Investments in Swap Agreements permitted under Section 7.12;

(l) Permitted Acquisitions;

(m) Capital Stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Subsidiary of the Borrower or in satisfaction of judgments or pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of a debtor;

(n) Investments made as a result of the receipt of non-cash consideration from a
Disposition of property that was made pursuant to and in compliance with
Section 7.5;

(o) Investments in or by any Foreign Subsidiary in an aggregate amount at the
time of such Investments not to exceed $10,000,000 outstanding at any one time
(with the fair market value of such Investment being measured at the time made
and without giving effect to subsequent changes in value);

(p) Investments by the Borrower or any Subsidiary in an amount not to exceed the
then available Cumulative Credit; and

(q) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $10,000,000 during the term of this Agreement.

7.9 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the Senior Notes or any Permitted Senior Indebtedness; provided
that the Borrower may:

 

77



--------------------------------------------------------------------------------

(i) make prepayments in connection with any refinancing, refunding, replacement,
renewal or extension of the Senior Notes or any Permitted Senior Indebtedness
permitted under Section 7.2 (in each case, without increasing the principal
amount thereof or shortening the maturity thereof),

(ii) prepay, repurchase or redeem Senior Notes and Permitted Senior Indebtedness
in an aggregate amount not to exceed $15,000,000 so long as (x) no such
repurchase or redemption is made with the proceeds of Revolving Loans, Canadian
Revolving Loans or Additional Revolving Loans and (y) after giving pro forma
effect to such repurchase or redemption, the Consolidated Interest Coverage
Ratio calculated on a pro forma basis would be greater than 2.00:1.00, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.1, and

(iii) in addition to as permitted in clause (ii) above, prepay, repurchase or
redeem up to 40% of the original principal amount of the Senior Notes
(calculated after giving effect to the issuance of any additional Senior Notes)
(any such prepayment, repurchase or redemption pursuant solely to this clause
(iii), a “Note Prepayment”) with the Net Cash Proceeds of one or more equity
offerings, issuances or sales of Capital Stock issued by the Borrower or
Holdings, in each case on and subject to the terms set out in the Senior Note
Indenture, provided that, with respect to any such Note Prepayment (I) after the
aggregate of all Note Prepayments exceed $50,000,000 of principal amount of
Senior Notes or (II) that would result in the aggregate of all Note Prepayments
exceeding $50,000,000 of principal amount of Senior Notes, the Borrower shall
first make an offer (an “Offer”) to the Term Lenders to repurchase and cancel
the Term Loans (x) in the case of a Note Prepayment described in clause
(I) above, in the amount of such intended Note Prepayment or (y) in the case of
a Note Prepayment described in clause (II) above, in the amount by which such
intended Note Prepayment would cause the aggregate of all Note Prepayments to
exceed $50,000,000 (such Term Loans, the “Offer Loans”), and in connection
therewith (A) the Borrower shall deliver a notice of such Offer to the
Administrative Agent and all Term Lenders no later than 12:00 noon New York City
time at least five Business Days in advance of a proposed consummation date of
such Offer indicating (1) the last date on which such Offer may be accepted,
(2) the maximum dollar amount of such Offer; (B) the Borrower shall hold such
Offer open for a minimum period of two Business Days; (C) a Term Lender who
elects to participate in the Offer may choose to sell all or part of such Term
Lender’s Offer Loans; and (D) such Offer shall be made to Term Lenders on a pro
rata basis in accordance with the respective principal amount then due and owing
to the Term Lenders; provided, that: (1) if any Term Lender elects not to
participate in the Offer, either in whole or in part, the amount of such Term
Lender’s Offer Loans not being tendered shall be excluded in calculating the pro
rata amount applicable to each Term Lender tendering Offer Loans; and (2) an
amount equal to the excess of (x) the Net Cash Proceeds of the relevant equity
offerings, issuances or sales of Capital Stock over (y) the amount required to
repurchase and cancel Offer Loans from participating Term Lenders in accordance
with the Offer, may be applied by the Borrower or Holdings to such Note
Prepayment without any further Offer being required; or

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or any Permitted Senior Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (ii) does not
involve the payment of a consent fee).

 

78



--------------------------------------------------------------------------------

7.10 Transactions with Affiliates

(a) Enter into any transaction, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Wholly Owned Subsidiary Guarantor) unless such transaction is
(i) otherwise permitted under this Agreement, (ii) in the ordinary course of
business of the relevant Group Member, and (iii) upon fair and reasonable terms
no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.

(b) Notwithstanding paragraph (a) above, Holdings, the Borrower and its
Subsidiaries may (i) pay to the Sponsor and its Control Investment Affiliates
fees and expenses pursuant to a reimbursement agreement approved by the board of
directors of the Borrower in an aggregate amount not to exceed in any Fiscal
Year of the Borrower $750,000 plus other fees or expenses incurred by the
Sponsor or its Affiliates in connection with the procurement of insurance and/or
goods and services by such Person on behalf of the Borrower or its Subsidiaries
as permitted by such reimbursement agreement, (ii) pay reasonable and customary
fees and expenses to members of the Board of Directors of Holdings (or any
direct or indirect parent of Holdings that exists for the sole purpose of being
a direct or indirect holding company of Holdings), to the extent attributable to
the operation of Holdings, the Borrower and its Subsidiaries, (iii) make loans
and advances to non-executive employees in the ordinary course of business to
the extent permitted as a permitted Investment under Section 7.8(d),
(iv) consummate the transactions set forth on Schedule 7.10 and (v) pay amounts
to the Sellers and their affiliates on the Closing Date under the Acquisition
Documentation in accordance with Section 7.2(o)(ii) above.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member (a
“Sale-Leaseback”); provided that, so long as no Event of Default has occurred
and is continuing or would result therefrom, the Borrower or any Subsidiary of
the Borrower may enter into a Sale-Leaseback with respect to any Unit which
commences operations after the Closing Date (regardless of when the Real Estate
on which such Unit is located was acquired) or any fee or leasehold interest in
Real Estate acquired after the Closing Date if (a) the terms of the sale as such
are comparable to terms which could be obtained in an arm’s-length sale among
unaffiliated parties not involving a Sale-Leaseback transaction, (b) the terms
of the lease as such are comparable to terms which could be obtained in an
arm’s-length commercial operating lease among unaffiliated parties and (c) the
Net Cash Proceeds in respect thereof are used to prepay Term Loans pursuant to
Section 2.11(b) and, provided further that, assuming that such Sale-Leaseback
(and any repayment of Indebtedness in conjunction therewith) had occurred
immediately prior to the period of four consecutive fiscal quarters most
recently ended, the Consolidated Interest Coverage Ratio calculated on a pro
forma basis would be greater than 2.00:1.00 after giving effect to such
Sale-Leaseback (any such Sale-Leaseback referred to herein, a “Permitted
Sale-Leaseback”).

7.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock or the Senior
Notes) and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

 

79



--------------------------------------------------------------------------------

7.13 Changes in Fiscal Periods. Permit the Fiscal Year of the Borrower to end on
a day other than the Sunday after the Saturday closest to January 31 of each
calendar year or change the Borrower’s method of determining fiscal quarters.
The term “Fiscal Year XXXX”, where “XXXX” is a calendar year, shall refer to the
Fiscal Year of the Borrower beginning during such calendar year.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents, (b) the Senior Notes Indenture, (c) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (d) customary provisions
contained in any agreement that has been entered into in connection with a
Disposition of assets permitted under Section 7.5, (e) customary anti-assignment
provisions contained in leases and licensing agreements entered into in the
ordinary course of business, if required by such lessor or licensor and (f) in
the case of a joint venture that becomes a Subsidiary following the Closing
Date, restrictions in such Person’s organizational documents or pursuant to any
joint venture agreement or stockholders’ agreements that solely affect the
Capital Stock of or property held in such Person.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents or the Senior
Notes Indenture, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, or (iii) any customary provisions in joint venture agreements
relating to joint ventures and other similar agreements entered into in the
ordinary course of business (and in the case of a joint venture that becomes a
Subsidiary following the Closing Date, restrictions in such Person’s
organizational documents or pursuant to any joint venture agreement or
stockholders’ agreements solely to the extent of the Capital Stock of or
property held in such Person) that solely affect the relevant joint venture and
any customary encumbrances or restrictions on any Foreign Subsidiary pursuant to
Indebtedness incurred by such Foreign Subsidiary that solely affect such Foreign
Subsidiary.

7.16 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are reasonably related thereto.

7.17 Amendments to Acquisition Documentation. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses furnished to the Borrower or any of its Subsidiaries
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents except for any such amendment,
supplement or modification that (i) becomes effective after the Closing Date and
(ii) could not reasonably be expected to have a Material Adverse Effect.

7.18 Franchises. Enter into any franchise agreement pursuant to which the
Borrower or any of its Subsidiaries is prohibited from pledging or otherwise
assigning its rights under such franchise agreement, including its right to
receive any franchise fees or other fees or amounts paid to the Borrower or such
Subsidiary thereunder.

 

80



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower or the Canadian Borrower shall fail to pay any principal of any
Loan or Reimbursement Obligation when due in accordance with the terms hereof;
or the Borrower or the Canadian Borrower shall fail to pay any interest on any
Loan or Reimbursement Obligation, or any other amount payable hereunder or under
any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings, the Borrower and the Canadian Borrower only), Section 6.7(a) or
Section 7 of this Agreement or Sections 5.4 and 5.6(b) of the Guarantee and
Collateral Agreement; provided that a default under Section 7.1 shall not
constitute an Event of Default with respect to the Term Facility or any Term
Loans unless and until the Majority Facility Lenders with respect to the
Revolving Facility shall have terminated their Revolving Commitments and
declared all amounts under the Revolving Facility to be due and payable (such
period commencing with a default under Section 7.1 and ending on the date on
which the Majority Facility Lenders with respect to the Revolving Facility
terminate and accelerate the Revolving Facility, the “Term Loan Standstill
Period”); or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) any Significant Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $5,000,000; or

 

81



--------------------------------------------------------------------------------

(f) (i) any Significant Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, monitor, conservator or other similar official for
it or for all or any substantial part of its assets, or any Significant Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Significant Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 90 days;
or (iii) there shall be commenced against any Significant Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Significant Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Significant Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) the occurrence of an ERISA Event that, when taken alone or together with any
other ERISA Events, would reasonably be expected to have a Material Adverse
Effect; or

(h) one or more judgments or decrees shall be entered against any Significant
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower or as
permitted by this Agreement, (ii) incur, create, assume or suffer to exist any
Indebtedness except (A) Indebtedness incurred pursuant to Sections 7.2(a),
7.2(f)(iii), (g), (k), (m) or (o) (B) nonconsensual obligations imposed by
operation of law, (y) obligations pursuant to the Loan Documents to which it is
a party and (C) obligations with respect to its Capital Stock, or (iii) own,
lease, manage or otherwise operate any

 

82



--------------------------------------------------------------------------------

properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower in accordance with Section 7.6 pending
application in the manner contemplated by said Section) and cash equivalents)
other than the ownership of shares of Capital Stock of the Borrower;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or the
Canadian Borrower, automatically the Commitments shall immediately terminate and
the Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable; (B) if such event is an Event of Default arising from a
breach of Section 7.1, any or all of the following actions may be taken:
(X) (i) with the consent of the Majority Facility Lenders with respect to the
Revolving Facility, the Administrative Agent may, or upon the request of the
Majority Facility Lenders with respect to the Revolving Facility, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Majority Facility
Lenders with respect to the Revolving Facility, the Administrative Agent may, or
upon the request of the Majority Facility Lenders with respect to the Revolving
Facility, the Administrative Agent shall, by notice to the Borrower, declare the
Revolving Loans hereunder (with accrued interest thereon) and all other amounts
owing with respect to the Revolving Facility under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (Y) subject to the proviso in paragraph
(c) above and the expiration of the Term Loan Standstill Period (if applicable),
with the consent of the Majority Facility Lenders with respect to the Term
Facility, the Administrative Agent may, or upon the request of the Majority Term
Facility Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Term Loans hereunder (with accrued interest thereon) and all other
amounts owing with respect to the Term Facility under this Agreement and the
other Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (C) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower and/or the Canadian Borrower declare the Revolving Commitments
and/or the Canadian Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments and/or the Canadian Revolving Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower and/or the Canadian
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

83



--------------------------------------------------------------------------------

8.2 Right to Cure. (a) Notwithstanding anything to the contrary contained in
Section 8.1, in the event that the Borrower fails to comply with the
requirements of any Financial Condition Covenant, until the expiration of the
15th day subsequent to the date the certificate calculating such Financial
Condition Covenant is required to be delivered pursuant to Section 6.2(b) (the
“Cure Date”), Holdings shall have the right to issue Permitted Cure Securities
for cash or otherwise receive cash contributions to the capital of Holdings,
and, in each case, to contribute any such cash to the capital of the Borrower
(collectively, the “Cure Right”), and upon the receipt by the Borrower of such
cash (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure Right
and request to the Administrative Agent to effect such recalculation, such
Financial Condition Covenant shall be recalculated giving effect to the
following pro forma adjustments:

(i) Consolidated EBITDAR shall be increased, solely for the purpose of measuring
the Financial Condition Covenants and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of all Financial Condition
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Condition Covenants as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Condition Covenants
that had occurred shall be deemed cured for the purposes of this Agreement.

For the avoidance of doubt, from the date that a Permitted Investor delivers a
notice to the Administrative Agent specifying its intent to exercise its Cure
Right, until the expiration of the earlier of (i) the Cure Date and (ii) the
date on which the Borrower shall be deemed to have satisfied the requirements of
the Financial Condition Covenants as set out above, neither the Administrative
Agent nor any Lender shall exercise any right to accelerate the Loans, terminate
the Commitments or foreclose on or take possession of the Collateral solely on
the basis of an Event of Default having occurred and being continuing under
Section 7.1 unless the Administrative Agent is notified in writing that the
payment of such Cure Amount will not be made or, by the Cure Date, Cure Amounts
have been made but in an amount less than the amount necessary to cause the Loan
Parties to be in compliance with the covenants set forth in Section 7.1.

(b) Notwithstanding anything herein to the contrary, (a) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (b) in each eight-fiscal-quarter period, there
shall be a period of at least four consecutive fiscal quarters during which the
Cure Right is not exercised, (c) the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Condition
Covenants, (d) no Indebtedness repaid with the proceeds of Permitted Cure
Securities shall be deemed repaid for the purposes of calculating the ratios
specified in Section 7.1(a) or (b) for the period during which such Permitted
Cure Securities were issued, (e) the Cure Amount received pursuant to any
exercise of the Cure Right shall be disregarded for purposes of determining any
available basket under Section 7 and (f) the Cure Right may be exercised no more
than five times during the term of this Agreement.

 

84



--------------------------------------------------------------------------------

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

85



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings, the
Borrower or the Canadian Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Each
Lender agrees that in connection with any amendment, modification, waiver or
supplement of this Agreement it will, independently and without reliance upon
any Agent or any other Lender, make its own credit analysis, appraisals and
decisions and will not rely upon any other Lender or Agent nor owe any
respsonsibility to any other Agent or Lender in connection with such analysis,
appraisal or decision. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings, the Borrower or the Canadian
Borrower and without limiting the obligation of Holdings, the Borrower or the
Canadian Borrower to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of, the Commitments, this

 

86



--------------------------------------------------------------------------------

Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders, the Borrower and the
Canadian Borrower. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default shall have occurred and
be continuing) be subject to approval by the Borrower and/or the Canadian
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10 Documentation Agent and Co-Syndication Agents. Neither the Documentation
Agent nor the Co-Syndication Agents shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or

 

87



--------------------------------------------------------------------------------

Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce or forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment or Canadian Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower or the Canadian Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement, in each
case without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 2.17 without the written consent of the Majority Facility
Lenders in respect of each Facility adversely affected thereby; (v) reduce the
amount of Net Cash Proceeds or Excess Cash Flow required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility adversely affected thereby; (vi) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (vii) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent; (viii) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lender; or (ix) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender. Notwithstanding anything to the contrary
contained herein, any amendment, modification or waiver of any provision of
Section 5.2(c), 7.1, 8.2 (and any defined terms as used therein) or any other
provision to any Loan Document that has been added solely for the benefit of the
Revolving Facility (as may be agreed between the Majority Facility Lenders with
respect to the Revolving Facility and the Borrower) shall require the written
consent of the Majority Facility Lenders with respect to the Revolving Facility
(and only the Majority Facility Lenders with respect to the Revolving Facility)
and each Loan Party party hereto. For the avoidance of doubt, it is understood
and agreed that the Required Lenders may not, and nor shall the consent of the
Required Lenders be needed to, amend, modify or waive any provision of
Section 5.2(c), 7.1, 8.2 (or any defined term as used therein) or any other
provision to any Loan Document that has been added solely for the benefit of the
Revolving Facility (as may be agreed between the Majority Facility Lenders with
respect to the Revolving Facility and the Borrower). Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower and the Canadian Borrower (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

 

88



--------------------------------------------------------------------------------

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Term Loans
(“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (b) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Replaced Term
Loans and (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.

Finally, notwithstanding the foregoing, for all matters requiring a vote of the
Lenders under this Agreement (including, without limitation, with respect to all
proposed amendments, waivers and consents), the Sponsor shall vote its Loans
(and shall approve, consent or reject all amendments, waivers and consents) in
accord with the Required Lenders or the Majority Facility Lenders, as
applicable, which for these purposes shall be calculated only with respect to
the interests of Lenders other than the Sponsor (all as determined by the
Administrative Agent), except where the vote relates to any of the matters set
forth in (i), (ii) or (iii) of the proviso in the first paragraph of
Section 10.1, in which case the Sponsor may vote its interest. The Sponsor
designates the Administrative Agent as the Sponsor’s attorney-in-fact with
authority to vote the Sponsor’s interest as a Lender as provided in this
paragraph. All references to the Sponsor in this paragraph shall be deemed to
include any Affiliate thereof.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower, the Canadian
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Holdings, Borrower

and Canadian Borrower:

  

2481 Manana Drive

Dallas, Texas 75220

        Attention: Chief Financial Officer       Telecopy: 214-357-1536      

Telephone: 214-357-9588

 

With a copy to:

Oak Hill Capital Partners III, L.P.

201 Main Street

Fort Worth, TX 76102

Facsimile: 817-339-7350

Attention: Corporate Counsel

  

 

89



--------------------------------------------------------------------------------

Administrative Agent:   

JPMorgan Chase Bank, N.A.

Loan and Agency Services

1111 Fannin Street, 10th Floor

Houston, TX 77002-6925

Attention: Lisa McCants

Telecopy: 713-750-2956

 

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

       

Attention: Malwina Siedlinska

Email:malwina.m.siedlinska@jpmorgan.com

 

Copy of covenant compliance to:
covenant.compliance@jpmorgan.com

     

 

With a copy to (if pertaining to Canadian
Revolving Loans or Canadian Borrower):

JPMorgan Chase Bank, N.A.

Loan and Agency Services

1111 Fannin Street, 10th Floor

Houston, TX 77002-6925

Attention: Carla Kinney

Telecopy: 713-374-4312

  

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

90



--------------------------------------------------------------------------------

10.5 Payment of Expenses and Taxes. Each of the Borrower and the Canadian
Borrower agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one outside counsel and any necessary
local counsel to the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp and excise taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and the Administrative Agent and
their respective officers, directors, employees, affiliates, agents and
controlling persons (each, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that neither the Borrower nor the Canadian
Borrower shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
each of the Borrower and the Canadian Borrower agrees not to assert and to cause
its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrower or the Canadian Borrower pursuant to this Section 10.5
shall be submitted to 2481 Manana Drive, Dallas, Texas 75220 Attention: Chief
Financial Officer (Telephone No. 214-357-9588) (Telecopy No. 214-357-1536), at
the address of the Borrower or the Canadian Borrower set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower or the Canadian Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower and the Canadian Borrower may not assign or otherwise

 

91



--------------------------------------------------------------------------------

transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
or the Canadian Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees or, in the case of the Canadian
Revolving Facility, to an Eligible Canadian Assignee (in each case, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; provided further, that
the Borrowers shall be deemed to have consented to any such assignment unless
the Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund, in each case unless
such Lender, Affiliate or Approved Fund is the Sponsor or an Affiliate thereof,
provided further that, in relation to an assignment of all or any portion of the
Revolving Facility to an Affiliate of a Lender or an Approved Fund, the consent
of the Administrative Agent shall be required but shall not be unreasonably
withheld.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility and the Canadian Revolving
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) after giving effect to any assignment, the aggregate amount of the Loans and
Commitments held by the Sponsor and its affiliates shall not exceed $15,000,000.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

92



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the limitations and requirements of Sections 2.18, 2.19, 2.20 and 10.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Canadian Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Canadian Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.6(b)(iv) shall be construed so that the
Term Loans and the Revolving Loans, the Canadian Revolving Loans and the
Additional Revolving Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any other relevant or successor provisions of the
Code or such regulations).

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(B) of this
Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Canadian Borrower, the Administrative Agent, the Issuing Lender
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to

 

93



--------------------------------------------------------------------------------

enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, each of the Borrower and the Canadian Borrower agrees
that each Participant shall be entitled, through the participating Lender, to
the benefits of Sections 2.18, 2.19 and 2.20 to the same extent and subject to
the same limitations and requirements of such Sections as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as an agent of
the Borrower, shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.19 unless such Participant complies with Section 2.19(d), (e) and
(i) as applicable and agrees, for the benefit of the Borrower and the Canadian
Borrower, to comply with Section 2.19(f).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(e) Each of the Borrower and the Canadian Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, the
Canadian Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

94



--------------------------------------------------------------------------------

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8.1(f), or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefitted Lender shall purchase
for cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, upon the occurrence and during the continuance of
an Event of Default, without prior notice to Holdings, the Borrower or the
Canadian Borrower, any such notice being expressly waived by Holdings, the
Borrower and the Canadian Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by Holdings, the Borrower or the
Canadian Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings, the Borrower or the
Canadian Borrower, as the case may be. Each Lender agrees promptly to notify the
Borrower, the Canadian Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Canadian Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

95



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. Each of Holdings, the Borrower and
the Canadian Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings, the Borrower
or the Canadian Borrower, as the case may be at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. Each of Holdings, the Borrower and the Canadian Borrower
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrower or the Canadian Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrower and the Canadian Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower, the Canadian Borrower and the Lenders.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any

 

96



--------------------------------------------------------------------------------

Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof (it being understood that the Persons to
whom such disclosure is being made will be informed of the confidential nature
of such information and instructed to keep such information confidential),
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates (it being understood that the Persons
to whom such disclosure is being made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document.

10.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE CANADIAN BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GAMES MERGER CORP. By:  

 

 

Name:

Title:

 

98



--------------------------------------------------------------------------------

GAMES INTERMEDIATE MERGER CORP. By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

6131646 CANADA INC. By:  

 

 

Name:

Title:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent and as a Lender By:
 

 

  Name:   Title: